        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 1 of 87


                                                                                  APPEAL
                                 U.S. District Court
                     District of Columbia {Washington, DC)
               CIVIL DOCKET FOR CASE#: 1 :19-gj-00048-BAH

APPLICATION OF THE COMMITTEE ON THE                 Date Filed: 07/26/2019
JUDICIARY, U.S. HOUSE OF REPRESENTATIVES, FOR
AN ORDER AUTHORIZING THE RELEASE OF CERTAIN
GRAND JURY MATERIALS
Assigned to: Chief Judge Beryl A. Howell
 Case: 1:19-mc-00045-BAH
Case in other court: USCA, 19-05219
In Re
APPLICATION OF THE
COMMITTEE ON THE JUDICIARY,
U.S. HOUSE OF
REPRESENTATIVES, FOR AN
ORDER AUTHORIZING THE
RELEASE OF CERTAIN GRAND
JURY MATERIALS

Petitioner
COMMITTEE ON THE JUDICIARY            represented by Douglas N. Letter
                                                     U.S. HOUSE OF REPRESENTATIVES
                                                     Office of General Counsel
                                                     219 Cannon House Office Building
                                                     Washington, DC 20515
                                                     (202) 225-9700
                                                     Email: dou2las.letter@mail.house.2ov
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                    Adam Anderson Grogg
                                                    U.S. HOUSE OF REPRESENTATIVES
                                                    Office of General Counsel
                                                    219 Cannon House Office Building
                                                    Washington, DC 20515
                                                    (202) 225-9700
                                                    Email: adam.2i:022@mail.house.2ov
                                                    ATTORNEY TO BE NOTICED

Petitioner
U.S. HOUSE OF                         represented by Douglas N. Letter
REPRESENTATIVES                                      (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED



                                                                                            1
       Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 2 of 87



Y.
Interested Party
U.S. DEPARTMENT OF JUSTICE           represented by Elizabeth J. Shapiro
                                                    U.S. DEPARTMENT OF JUSTICE
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, NW
                                                    Washington, DC 20530
                                                    (202) 514-5302
                                                    Fax: (202) 616-8470
                                                    Email: Elizabeth,Shapiro@usdoj,gov
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Cristen Cori Handley
                                                    U.S. DEPARTMENT OF JUSTICE
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, NW
                                                    Washington, DC 20005
                                                    202-305-2677
                                                    Email: Cristen,Handley@usdoj,goy
                                                    ATTORNEY TO BE NOTICED

Moyant
DAYID ANDREW CHRISTENSON             represented by DAYID ANDREW CHRISTENSON
TERMINATED: 08/02/2019                              P.O. Box 9063
                                                    Miramar Beach, FL 32550
                                                    PRO SE

Amicus
CONSTITUTIONAL                       represented by Brianne Jenna Gorod
ACCOUNTABILITY CENTER                               CONSTITUTIONAL
                                                    ACCOUNTABILITY CENTER
                                                    1200 18th Street, NW
                                                    Suite 501
                                                    Washington, DC 20036
                                                    (202) 296-6889 ext. 304
                                                    Email: brianne@theusconstitution,or�
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

Amicus
DOUG COLLINS                         represented by Daniel Martin Johnson
Ranking Member                                      U.S. HOUSE OF REPRESENTATIVES
                                                    Committee on the Judiciary, Minority
                                                    Staff
                                                    2142 Rayburn House Office Building
                                                    Washington, DC 20515
                                                    (202) 225-6906
                                                    Email: danny,johnson@mail,house,goy
                                                                                              2
      Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 3 of 87


                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED


Date Filed   #      Page Docket Text
07/26/2019   l           APPLICATION FOR AN ORDER AUTHORIZING THE RELEASE OF
                         CERTAIN GRAND JURY MATERIALS by COMMITTEE ON THE
                         JUDICIARY, U.S. HOUSE OF REPRESENTATIVES (Attachments:# l
                         Declaration of Perry H. Apelbaum,# 2. Exhibit A --July 11 Hearing
                         Memorandum,# .l Exhibit B --2.22.19 Letter to AG Barr from Chairman
                         Nadler+ 5 Chairs to AG Barr,# :1:. Exhibit C --3.25.19 Letter to AG Barr from
                         Nadler+ 5 Chairs.pdf,# j_ Exhibit D --4.1.19 Letter to AG Barr from
                         Chairman Nadler,# .6, Exhibit 3.27.19 Letter to AG Barr et al. from Chairman
                         Schiff & Ranking Member Nunes.pdf,# 1 Exhibit F --4.25.19 Letter to AG
                         Barr et al. from Chairman Schiff & Ranking Member Nunes,# .8. Exhibit G --
                         4.19.19 Subpoena to AG Barr,# 2. Exhibit H --4.22.19 Subpoena to Don
                         McGahn,# lQ Exhibit I --5.20.19 Letter to Chairman Nadler from Cipollone,#
                         11 Exhibit J --6.18.19 Letter to Chairman Nadler from Cipollone,# 12 Exhibit
                         K --5.1.19 Letter to Chairman Nadler from AAG Boyd,# ll Exhibit L-
                         5.3.19 Letter to AG Barr from Chairman Nadler,# 14 Exhibit M- 5.7.19
                         Letter to Chairman Nadler from AAG Boyd,# ll Exhibit N --5.8.19 Letter to
                         AG Barr from Chairman Schiff,# 1.6, Exhibit 0--5.24.19 Letter to AG Barr
                         from Chairman Nadler,# 11 Exhibit P --DOJ Filing in Haldeman,# 1.8. Exhibit
                         Q --In re Madison Guarantee Order,# 12. Exhibit R --4.11.19 Letter to AG
                         Barr from Chairman Nadler,# 2.Q. Exhibit S- 5.6.19 Letter to Chairman Nadler
                         from AAG Boyd,# 21 Exhibit T --July 12 Hearing Transcript (excerpt),# 22
                         Exhibit U --June 19 Hearing Memorandum,# ll Exhibit V- Judiciary July
                         24 Hearing Transcript (excerpt),# 24 Exhibit W --HPSCI July 24 Hearing
                         Transcript, # 2,j_ Exhibit X --Procedures for Handling Grand Jury Information,
                         # 26 Exhibit Y --Rodino Letter,# 2.1 Text of Proposed Order)(zrdj) (Entered:
                         07/26/2019)
07/26/2019   2.          NOTICE OF RELATED CASE by COMMITTEE ON THE JUDICIARY, U.S.
                         HOUSE OF REPRESENTATIVES. Case related to Case No. 19mc45. (zrdj)
                         Modified on 7/26/2019 to correct related case number (zrdj). (Entered:
                         07/26/2019)
07/26/2019               MINUTE ORDER (paperless) DIRECTING the Committee on the Judiciary to
                         confer with the appropriate office within the Department of Justice, in light of
                         the conclusion of Robert S. Mueller Ill's appointment as Special Counsel for the
                         Department of Justice, and file jointly, by July 31, 2019, a proposed scheduling
                         order to control further proceedings. Signed by Chief Judge Beryl A. Howell on
                         July 26, 2019. (lcbahl) Modified on 7/26/2019 (tg). (Entered: 07/26/2019)
07/26/2019               Set/Reset Deadlines: Joint proposed scheduling order due by 7/31/2019. (tg)
                         (Entered: 07/26/2019)
07/30/2019   .l          CERTIFICATE OF SERVICE by COMMITTEE ON THE JUDICIARY, U.S.
                         HOUSE OF REPRESENTATIVES . (Letter, Douglas) (Entered: 07/30/2019)
07/31/2019   :1:.        NOTICE of Appearance by Elizabeth J. Shapiro on behalf of U.S.
                         DEPARTMENT OF JUSTICE (Shapiro, Elizabeth) (Entered: 07/31/2019)


                                                                                                            3
     Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 4 of 87



07/31/2019   �     PROPOSED BRIEFING SCHEDULE ljoint) by U.S. DEPARTMENT OF
                   mSTICE. (Shapiro, Elizabeth) (Entered: 07/31/2019)
07/31/2019   fi    NOTICE of Appearance by Cristen Cori Handley on behalf of U.S.
                   DEPARTMENT OF mSTICE (Handley, Cristen) (Entered: 07/31/2019)
07/31/2019         MINUTE ORDER (paperless) ISSUING, upon consideration of the lProposed
                   Scheduling Order, the following SCHEDULING ORDER: (1) by September 13,
                   2019, the Department of Justice shall file its response to the Application; (2) by
                   September 30, 2019, the Committee on the Judiciary shall file its reply. Signed
                   by Chief Judge Beryl A. Howell on July 31, 2019. (lcbahl) (Entered:
                   07/31/2019)
07/31/2019         Set/Reset Deadlines: Department of Justice's response to the Application due by
                   9/13/2019; the Committee on the Judiciary's reply due by 9/30/2019. (tg)
                   (Entered: 07/31/2019)
07/31/2019   1     MOTION to Intervene by DAVID ANDREW CHRISTENSON "Leave to file
                   GRANTED", Signed by Chief Judge Beryl A. Howell on July 31, 2019. (zrdj)
                   (Entered: 08/01/2019)
08/02/2019   .8    ORDER DENYING the 1 Motion to Intervene. See Order for further details.
                   Signed by Chief Judge Beryl A. Howell on August 2, 2019. (lcbahl) (Entered:
                   08/02/2019)
08/06/2019   .2    LEAVE TO FILE DENIED- DAVID ANDREW CHRISTENSON :
                   Supplemental Motion to Intervene This document is unavailable as the Court
                   denied its filing. " Leave to file DENIED for reasons stated in August 2, 2019
                   order ECF No. .8. ." Signed by Chief Judge Beryl A. Howell on 8/6/2019. (zrdj)
                   (Entered: 08/07/2019)
08/06/2019   10    MOTION for Reconsideration re .8. Order on Motion to Intervene by DAVID
                   ANDREW CHRISTENSON (zrdj) (Entered: 08/08/2019)
08/06/2019   11    NOTICE OF APPEAL as to .8. Order on Motion to Intervene by DAVID
                   ANDREW CHRISTENSON. Fee Status: No Fee Paid. Parties have been
                   notified. (zrdj) (Entered: 08/08/2019)
08/08/2019   12    Transmission of the Notice of Appeal, Order Appealed (Memorandum Opinion),
                   and Docket Sheet to US Court of Appeals. The fee remains to be paid and
                   another notice will be transmitted when the fee has been paid in the District
                   Court re 11 Notice of Appeal. (zrdj) (Entered: 08/08/2019)
08/08/2019         MINUTE ORDER (paperless) DENYING the .ill Motion to Reconsider, which
                   does not provide any basis under Federal Rule of Civil Procedure 60(b) for
                   granting relief from the .8. Order denying the 1 Motion to Intervene. Signed by
                   Chief Judge Beryl A. Howell on August 8, 2019. (lcbahl) (Entered: 08/08/2019)
08/08/2019   .u    Supplemental Record on Appeal transmitted to US Court of Appeals re Order on
                   Motion for Reconsideration, .ill MOTION for Reconsideration re .8. Order on
                   Motion to Intervene, 11 Notice of Appeal ;MINUTE ORDER (paperless)
                   DENYING the .ill Motion to Reconsider (zrdj) (Entered: 08/08/2019)
08/13/2019   14    LEAVE TO FILE DENIED- DAVID ANDREW CHRISTENSON ;
                   Supplemental Motion to Reconsider This document is unavailable as the Court
                   denied its filing. "Leave to file DENIED". Signed by Chief Judge Beryl A.

                                                                                                        4
     Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 5 of 87



                    Howell on 8/13/2019. (zrdj) (Entered: 08/15/2019)
08/19/2019          USCA Case Number 19-5219 for 11 Notice of Appeal filed by DAVID
                    ANDREW CHRISTENSON. (zrdj) (Entered: 08/19/2019)
08/26/2019   .Ll.   LEAVE TO FILE DENIED - DAVID ANDREW CHRISTENSON ; Friend of
                    the Court Brief. This document is unavailable as the Court denied its filing.
                    "Leave to file DENIED". Signed by Chief Judge Beryl A. Howell on 8/26/2019.
                    (ztth). (Entered: 08/28/2019)
08/30/2019   .l!i   MOTION for Leave to File Amicus Curiae Brie/by CONSTITUTIONAL
                    ACCOUNTABILITY CENTER (Attachments:# l Exhibit Proposed Amicus
                    Curiae Brief,# 2 Text of Proposed Order)(Gorod, Brianne) (Entered:
                    08/30/2019)
08/30/2019          MINUTE ORDER (paperless) GRANTING the 16 Motion of Constitutional
                    Accountability Center for Leave to File Amicus Curiae Brief in Support of the
                    Committee on the Judiciary, U.S. House of Representatives and DIRECTING
                    the Clerk of the Court to docket the Brief of Constitutional Accountability
                    Center as Amicus Curiae in Support of the Committee on the Judiciary, U.S.
                    House of Representatives, ECF No. 16-1. Signed by Chief Judge Beryl A.
                    Howell on August 30, 2019. (lcbahl) (Entered: 08/30/2019)
08/30/2019          AMICUS BRIEF in Support of the Committee on the Judiciary, U.S. House of
                    Representatives by CONSTITUTIONAL ACCOUNT ABILITY CENTER.
                    (zrdj) (Entered: 09/03/2019)
09/04/2019   l1     LEAVE TO FILE DENIED- DAVID ANDREW CHRISTENSON ; Amicus
                    This document is unavailable as the Court denied its filing. "Leave to file
                    DENIED", Signed by Chief Judge Beryl A. Howell on 9/4/2019. (zrdj) (Entered:
                    09/04/2019)
09/05/2019   ll     LEAVE TO FILE DENIED- DAVID ANDREW CHRISTENSON ; Amicus
                    This document is unavailable as the Court denied its filing. "Leave to file
                    DENIED", Signed by Chief Judge Beryl A. Howell on 9/5/2019. (zrdj) (Entered:
                    09/09/2019)
09/11/2019   12     Unopposed MOTION for Leave to File to File Document In Camera and Ex
                    Parle by U.S. DEPARTMENT OF JUSTICE (Attachments:# l Text of
                    Proposed Order)(Shapiro, Elizabeth) (Entered: 09/11/2019)
09/12/2019          MINUTE ORDER (paperless) GRANTING the Department of Justice's 19
                    Unopposed Motion to Submit an In Camera, Ex Parle Declaration in Support of
                    its Forthcoming Response. Signed by Chief Judge Beryl A. Howell on
                    September 12, 2019. (lcbahl) (Entered: 09/12/2019)
09/13/2019   2Q     RESPONSE rel MOTION for Order for Disclosure of Certain Grand Jury
                    Materials filed by U.S. DEPARTMENT OF JUSTICE. (Attachments:# l
                    Exhibit 1,# 2 Exhibit 2,# .l Exhibit 3,# i Exhibit 4,# l Exhibit 5,#�Exhibit
                    6,# 1 Exhibit 7,# .8. Exhibit 8,# 2. Exhibit 9,# lQ. Exhibit 10,# 11 Exhibit
                    1l)(Shapiro, Elizabeth) (Entered: 09/13/2019)
09/13/2019   21     LEAVE TO FILE DENIED- DAVID ANDREW CHRISTENSON ;
                    Amicus/Notice This document is unavailable as the Court denied its filing.
                    "Leave to file DENIED". Signed by Chief Judge Beryl A. Howell on 9/13/2019.
                    (zrdj) (Entered: 09/16/2019)
                                                                                                    5
     Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 6 of 87



09/17/2019           MINUTE ORDER (paperless) DIRECTING the parties, at 10:00 AM on
                     Tuesday, October 8, 2019, to appear for a hearing before ChiefJudge Beryl A.
                     Howell in Courtroom 22A. Signed by ChiefJudge Beryl A. Howell on
                     September 17, 2019. (lcbahl) (Entered: 09/17/2019)
09/17/2019   22      LEAVE TO FILE DENIED- Notice submitted by David Andrew Christenson.
                     This document is unavailable as the Court denied its filing. "Leave to file
                     DENIED" Signed by ChiefJudge Beryl A. Howell on 09/17/2019. (if) (Main
                     Document 22 replaced on 9/18/2019) (zjf). (Entered: 09/18/2019)
09/18/2019           Set/Reset Hearings: Hearing scheduled for 10/8/2019, at 10:00 AM in
                     Courtroom 22A before ChiefJudge Beryl A. Howell. (tg) (Entered: 09/18/2019)
09/18/2019   2..3.   LEAVE TO FILE DENIED- DAVID ANDREW CHRISTENSON;
                     Amicus/Notice This document is unavailable as the Court denied its filing.
                     "Leave to file DENIED". Signed by ChiefJudge Beryl A. Howell on 9/18/2019.
                     (zrdj) (Entered: 09/20/2019)
09/18/2019   24      LEAVE TO FILE DENIED- DAVID ANDREW CHRISTENSON; Motion for
                     Leave to Ppoceed in forma pauperis This document is unavailable as the Court
                     denied its filing. "Leave to file DENIED". Signed by ChiefJudge Beryl A.
                     Howell on 9/18/2019. (zrdj) (Entered: 09/20/2019)
09/20/2019   25      ORDER of USCA as toll Notice of Appeal filed by DAVID ANDREW
                     CHRISTENSON; USCA Case Number 19-5219. (zrdj) (Entered: 09/24/2019)
09/20/2019   2.{i    MOTION for Leave to Appeal in forma pauperis by DAVID ANDREW
                     CHRISTENSON (zrdj) (Entered: 09/24/2019)
09/25/2019   -2..a   LEAVE TO FILE DENIED- DAVID ANDREW CHRISTENSON; Notice
                     This document is unavailable as the Court denied its filing. "Leave to file
                     DENIED", Signed by ChiefJudge Beryl A. Howell on 9/25/2019. (zrdj)
                     (Entered: 09/30/2019)
09/25/2019   2.2     LEAVE TO FILE DENIED- DAVID ANDREW CHRISTENSON; Notice
                     This document is unavailable as the Court denied its filing. "Leave to file
                     DENIED", Signed by ChiefJudge Beryl A. Howell on 9/25/2019. (zrdj)
                     (Entered: 09/30/2019)
09/26/2019           MINUTE ORDER (paperless) GRANTING the 26 Motion for Leave to Proceed
                     In Forma Pauperis by David Andrew Christenson. Signed by ChiefJudge Beryl
                     A. Howell on September 26, 2019. (lcbahl) (Entered: 09/26/2019)
09/26/2019   21      Supplemental Record on Appeal transmitted to US Court of Appeals re Order on
                     Motion for Leave to Appeal in forma pauperis, 11 Notice of Appeal;USCA
                     Case Number 19-5219. (zrdj) (Entered: 09/26/2019)
09/26/2019   .lQ     LEAVE TO FILE DENIED- DAVID ANDREW CHRISTENSON; Notice
                     This document is unavailable as the Court denied its filing. "Leave to file
                     DENIED", Signed by ChiefJudge Beryl A. Howell on 9/25/2019. (zrdj)
                     (Entered: 09/30/2019)
09/26/2019   .ll     LEAVE TO FILE DENIED- DAVID ANDREW CHRISTENSON; Notice
                     This document is unavailable as the Court denied its filing. "Leave to file
                     DENIED", Signed by ChiefJudge Beryl A. Howell on 9/25/2019. (zrdj)
                     (Entered: 09/30/2019)

                                                                                                    6
     Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 7 of 87



09/30/2019   .l2     NOTICE of Appearance by Adam Anderson Grogg on behalf of COMMITTEE
                     ON THE JUDICIARY (Grogg, Adam) (Entered: 09/30/2019)
09/30/2019   33      REPLY to opposition to motion re l MOTION for Order filed by COMMITTEE
                     ON THE JUDICIARY. (Letter, Douglas) (Entered: 09/30/2019)
10/03/2019   34      MOTION for Leave to File Amicus Curiae Brie/by Ranking Member Doug
                     Collins (Attachments: # l Exhibit Proposed Amicus Curiae Brief, # 2. Text of
                     Proposed Order Proposed Order)(Johnson, Daniel) (Entered: 10/03/2019)
10/03/2019           MINUTE ORDER (paperless) GRANTING the li Motion of Ranking Member
                     Doug Collins for Leave to File Memorandum Amicus Curiae and DIRECTING
                     the Clerk of the Court to docket the Memorandum Amicus Curiae of Ranking
                     Member Doug Collins in Support of Denial, ECF No. 34-1. Signed by Chief
                     Judge Beryl A. Howell on October 3, 2019. (lcbahl) (Entered: 10/03/2019)
10/03/2019   35      AMICUS BRIEF by DOUG COLLINS. (zrdj) (Entered: 10/07/2019)
10/04/2019           MINUTE ORDER (paperless) DIRECTING the Clerk's Office to discard any
                     submissions from David Andrew Christenson in In re Application ofthe
                     Committee on the Judiciary, 19-gj-48 (BAH), without further processing, given
                     the number of pleadings the Court has received from this individual, the number
                     of times he has been advised that he cannot docket pleadings in this grand jury
                     case, and the burden the inordinate volume of correspondence imposes on the
                     Clerk's Office and the Court. Signed by Chief Judge Beryl A. Howell on
                     October 4, 2019. (lcbahl) (Entered: 10/04/2019)
10/04/2019   .3.!i   LEAVE TO FILE DENIED- David Andrew Christenson ; Amicus/Notice 76
                     This document is unavailable as the Court denied its filing. "Leave to file
                     DENIED". Signed by Chief Judge Beryl A. Howell on 10/4/2019. (Johnson,
                     Reginald) (Entered: 10/07/2019)
10/08/2019           Minute Entry for proceedings held before Chief Judge Beryl A. Howell: Motion
                     Hearing held on 10/8/2019, regarding l Application for an Order Authorizing
                     the Release of Certain Grand Jury Materials filed by COMMITTEE ON THE
                     JUDICIARY, U.S. HOUSE OF REPRESENTATIVES. (Order setting deadlines
                     for further briefing forthcoming.) (Court Reporter Elizabeth Saint-Loth.) (tg)
                     (Entered: 10/08/2019)
10/08/2019           MINUTE ORDER (paperless) DIRECTING the Department of Justice to (1) by
                     7:00 PM today, October 8, 2019, identify the number of FBI Form 302 interview
                     reports that have been provided to the Committee on the Judiciary thus far, and
                     the witnesses whose interviews are covered, the number and percentage of the
                     reports that contain redactions, the basis for those redactions, and the witnesses
                     for whom the FBI still plans to produce FBI-302 reports to the Committee; (2)
                     by October 11, 2019, identify whether the requests to foreign governments that
                     Special Counsel Robert S. Mueller, III made pursuant to Mutual Legal
                     Assistance Treaties (MLATs) contained grand jury information and, if so, the
                     number of MLATs that contained such information; (3) by October 11, 2019,
                     identify whether grand jury information collected during the Mueller
                     investigation has been shared with foreign governments pursuant to Federal
                     Rule of Criminal Procedure 6(e)(3)(D) and, if so, the number of times such
                     disclosure has occurred; (4) by October 11, 2019, clarify whether grand jury
                     secrecy is the only basis for redaction of material marked in the public version
                     of the Mueller Report as being withheld on the basis of grand jury secrecy, or
                                                                                                          7
     Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 8 of 87



                    whether other bases for withholding that same information also apply, and if so,
                    identify what other bases apply; and (5) by October 11, 2019, file a
                    supplemental brief addressing (a) the Department's basis for redacting the
                    information contained in paragraph 4 of the Declaration of Bradley
                    Weinsheimer submitted, in redacted form, as Exhibit 10 to the Department's 2.Q.
                    Response to the Committee's Application, and (b) why the Department believes
                    Rule 6(e)(3)(D) does not authorize the Department to share any of the grand jury
                    information in or underlying the Mueller Report with members of Congress; and
                    FURTHER DIRECTING the Committee on the Judiciary to (1) by 7:00 PM on
                    October 9, 2019, identify (a) any instances in which the Committee believes the
                    submission that will be made by the Department on October 8, 2019 is
                    inaccurate, (b) the reasons why the Committee believes that submission is
                    inaccurate, and (c) the instances in which the Committee has challenged
                    redactions that the Department has made to the FBI-302 reports the Committee
                    has already received; and (2) by October 16, 2019, respond to the Department of
                    Justice's supplemental brief due on October 11, 2019. Signed by Chief Judge
                    Beryl A. Howell on October 8, 2019. (lebah1) (Entered: 10/08/2019)
10/08/2019          Set/Reset Deadlines: Department of Justice's responses to Order of the Court
                    due by 7:00 PM on 10/8/2019, and 10/11/2019; replies by the Committee on the
                    Judiciary due by 7:00 PM on 10/9/2019, and 10/16/2019. (tg) (Entered:
                    10/08/2019)
10/08/2019   'J1.   MEMORANDUM by U.S. DEPARTMENT OF JUSTICE. (Handley, Cristen)
                    (Entered: 10/08/2019)
10/09/2019   la     TRANSCRIPT OF PROCEEDINGS, before Chief Judge Beryl A. Howell, held
                    on 10-08-2019. Page Numbers: 1 - 99. Date oflssuance: 10-09-2019. Court
                    Reporter: Elizabeth Saint-Loth; Telephone number: 202-354-3242. Transcripts
                    may be ordered by submitting the Transcript Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi-page, condensed, CD or ASCII) may be purchased
                    from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty-one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 10/30/2019. Redacted Transcript Deadline set for
                    11/9/2019. Release of Transcript Restriction set for 1/7/2020.(Saint-Loth,
                    Elizabeth) (Entered: 10/09/2019)
10/09/2019   39     MEMORANDUM re Order,,,,,,,,, by COMMITTEE ON THE JUDICIARY.
                    (Letter, Douglas) (Entered: 10/09/2019)
10/11/2019   40     MEMORANDUM by U.S. DEPARTMENT OF JUSTICE. (Attachments:# l
                    Affidavit,# 2. Exhibit A to Declaration)(Shapiro, Elizabeth) (Entered:

                                                                                                           8
     Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 9 of 87



                    10/11/2019)
10/16/2019   41     MEMORANDUM re Order,,,,,,,,, by COMMITTEE ON THE JUDICIARY.
                    (Letter, Douglas) (Entered: 10/16/2019)
10/17/2019   42     ORDER DIRECTING the Department of Justice to unseal portion of declaration
                    improperly redacted under Fed. R. Crim. P. 6(e). See Order for further details.
                    Signed by Chief Judge Beryl A. Howell on October 17, 2019. (lcbah2) (Entered:
                    10/17/2019)
10/17/2019   i.3.   MEMORANDUM OPINION regarding =1:2, Order to unseal portion of
                    declaration improperly redacted under Fed. R. Crim. P. 6(e). Signed by Chief
                    Judge Beryl A. Howell on October 17, 2019. (lcbah2) (Entered: 10/17/2019)
10/20/2019   44     NOTICE of Compliance with Order of October 17, 2019 by U.S.
                    DEPARTMENT OF JUSTICE (Attachments:# lExhibit)(Shapiro, Elizabeth)
                    (Entered: 10/20/2019)
10/25/2019   45     ORDER GRANTING the lApplication of the Committee on the Judiciary, U.S.
                    House of Representatives. See Order for further details. Signed by Chief Judge
                    Beryl A. Howell on October 25, 2019. (lcbahl) (Entered: 10/25/2019)
10/25/2019   �      MEMORANDUM OPINION regarding ii Order granting the lApplication of
                    the Committee on the Judiciary, U.S. House of Representatives. Signed by Chief
                    Judge Beryl A. Howell on October 25, 2019. (lcbahl) (Entered: 10/25/2019)
10/25/2019          Set/Reset Deadlines: DOJ's disclosure to HJC pursuant to� Order of the Court
                    due by 10/30/2019. (tg) (Entered: 10/25/2019)
10/28/2019   ±1     NOTICE OF APPEAL TO DC CIRCUIT COURT as to 45 Order on Motion for
                    Order,� Memorandum & Opinion by U.S. DEPARTMENT OF JUSTICE. Fee
                    Status: No Fee Paid. Parties have been notified. (Shapiro, Elizabeth) (Entered:
                    10/28/2019)
10/28/2019   48     MOTION to Stay Pending Appeal by U.S. DEPARTMENT OF JUSTICE
                    (Attachments:# lText of Proposed Order)(Shapiro, Elizabeth) (Entered:
                    10/28/2019)




                                                                                                      9
    Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 10 of 87



                 THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
IN RE:                               )
                                     )
APPLICATION OF THE COMMITTEE         ) Civil Action No. 1:19-gj-00048 BAH
ON THE JUDICIARY, U.S. HOUSE OF )
REPRESENTATIVES, FOR AN ORDER )
AUTHORIZING THE RELEASE OF           )
CERTAIN GRAND JURY MATERIALS )

              DEPARTMENT OF JUSTICE’S NOTICE OF APPEAL

       NOTICE IS HEREBY GIVEN that the Department of Justice appeals to the

United States Court of Appeals for the District of Columbia Circuit from this Court’s

October 25, 2019, Memorandum and Order (ECF Nos. 45 and 46) requiring disclosure of

certain grand jury information by October 30, 2019.

Dated: October 28, 2019                               Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      JAMES M. BURNHAM
                                                      Deputy Assistant Attorney General

                                                      /s/ Elizabeth J. Shapiro
                                                      ELIZABETH J. SHAPIRO
                                                      CRISTEN C. HANDLEY
                                                      U.S. Department of Justice
                                                      1100 L Street NW
                                                      Washington, DC 20005
                                                      Tel: (202) 514-5302
                                                      Fax: (202) 616-8460

                                                      Counsel for Department of Justice
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 11 of 87



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 In re APPLICATION OF THE COMMITTEE
 ON THE JUDICIARY, U.S. HOUSE OF                     Grand Jury No. 19-48 (BAH)
 REPRESENTATIVES, FOR AN ORDER
 AUTHORIZING THE RELEASE OF                          Chief Judge Beryl A. Howell
 CERTAIN GRAND JURY MATERIALS




      ORDER GRANTING THE APPLICATION OF THE COMMITTEE ON THE
              JUDICIARY, U.S. HOUSE OF REPRESENTATIVES

       Upon consideration of the Application of the Committee on the Judiciary ( HJC ), U.S.

House of Representatives, for an Order Authorizing the Release of Certain Grand Jury Materials,

ECF No. 1.; the memoranda and declarations, with exhibits, in support and opposition thereto,

including the memoranda of amici curiae Constitutional Accountability Center and U.S. House

Representative Doug Collins          Ranking Member; the arguments presented at the Hearing

on October 8, 2019, see                     38, and the entire record herein, for the reasons stated

in the accompanying Memorandum Opinion Granting the Application of the Committee on the

Judiciary, U.S. House of Representatives, it is hereby:

       ORDERED that                            GRANTED; and it is further

       ORDERED that, by October 30, 2019, DOJ must disclose to HJC: (1) All portions of

                                         Report on the Investigation Into Russian Interference In

The 2016 Presidential Election                        that were redacted pursuant to Federal Rule

of Criminal Procedure 6(e); and (2) any underlying transcripts or exhibits referenced in the

portions of the Mueller Report that were redacted pursuant to Rule 6(e); and it is further




                                                 1
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 12 of 87



       ORDERED that, following review and assessment of the disclosed grand jury material

set out in (1) and (2) above, HJC may submit further requests articulating particularized need for

disclosure of additional grand jury material requested in the Application.

       SO ORDERED.

       DATE: October 25, 2019

       This is a final and appealable order.



                                                     __________________________

                                                     BERYL A. HOWELL
                                                     Chief Judge




                                                 2
             Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 13 of 87



                                           UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF COLUMBIA


 In re APPLICATION OF THE
 COMMITTEE ON THE JUDICIARY, U.S.
 HOUSE OF REPRESENTATIVES, FOR AN                                                         Grand Jury Action No. 19-48 (BAH)
 ORDER AUTHORIZING THE RELEASE
 OF CERTAIN GRAND JURY MATERIALS                                                          Chief Judge Beryl A. Howell




MEMORANDUM OPINION GRANTING THE APPLICATION OF THE COMMITTEE
       ON THE JUDICIARY, U.S. HOUSE OF REPRESENTATIVES

                                                             Table of Contents
I.   BACKGROUND ......................................................................................................................... 3
     A.                                                  ....................................................................................... 3
     B. Release of the Mueller Report .............................................................................................. 13
     C. The Instant Proceeding......................................................................................................... 16
II. LEGAL STANDARD ................................................................................................................ 18
III. DISCUSSION ........................................................................................................................... 19
     A.
        Such a Proceeding ............................................................................................................... 21
        1.                                                                                                       ..................................... 22
        2. An Impeachment Trial is Judicial in Nature ............................................................................ 26
        3. Historical Practice Before Enactment of Rule 6(e) Informs Interpretation of that Rule ......... 34
        4. Binding D.C. Circuit Precedent Forecloses Any Conclusion Other Than That an
                                                                              ........................................................................ 37
     B.                                                                                                                                             . 44
        1. Governing Legal Principles Demonstrate That
            a Senate Impeachment Trial .................................................................................................... 44
        2.                                                                                                                                           . 47
            a.                                                                                      Baggot ...................................... 47
            b. No                                                                                       .............................................. 49
            c. The Record of House and HJC Impeachment
                          ............................................................................................................................ 55
        3. Requiring More Than the Current Showing by HJC, as DOJ Demands, Would Improperly
            Intrude on Article I Powers Granted to House of Representatives .......................................... 58
        4.                                           are Unpersuasive ..................................................................... 61
     C.                                                                                          ................................................ 62
        1. Disclosure is Necessary to Avoid Possible Injustice ............................................................... 64
        2. The Need for Disclosure Outweighs the Need for Continued Secrecy ................................... 71
        3. Scope of Disclosure Authorized .............................................................................................. 74
IV. CONCLUSION ......................................................................................................................... 74




                                                                           1
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 14 of 87



       In March 2019, Special Counsel Robert S. Mueller III ended his 22-month investigation

and issued a two-volume report summarizing his investigative findings and declining either to

exonerate the President from having committed a crime or to decide that he did. See generally

                                                               Report On The Investigation Into

Russian Interference In The 2016 Presidential Election                        (Mar. 2019), ECF

Nos. 20-8, 20-9. The Special Counsel explained that bringing federal criminal charges against

the President

misconduct. Id. at II-1. With this statement, the Special Counsel signaled his view that

Congress, as the federal branch of government tasked with presidential impeachment duty under

the U.S. Constitution, was the appropriate body to resume where the Special Counsel left off.

       The Speaker of the House of Representatives has announced an official impeachment

inquiry, and the House Judiciary Committee                exercising               sole Power of

Impeachment, U.S. CONST. art. I, § 2, cl. 5, is reviewing the evidence set out in the Mueller

Report. As part of this due diligence, HJC is gathering and assessing all relevant evidence, but

one critical subset of information is currently off limits to HJC: information in and underlying

the Mueller Report that was presented to a grand jury and withheld from Congress by the

Attorney General.

                                                         existing law bars disclosure to the

Congress of grand jury information. See                                        Order Authorizing

                                                                         DOJ is wrong. In

carrying out the weighty constitutional duty of determining whether impeachment of the

President is warranted, Congress need not redo the nearly two years of effort spent on the Special

           nvestigation, nor risk being misled by witnesses, who may have provided information



                                                 2
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 15 of 87



to the grand jury and the Special Counsel that varies from what they tell HJC. As explained in

more detail below,            application for an order authorizing the release to HJC of certain grand

jury materials related to the Special Counsel investigation is granted. See                    App. for an

                                                                             HJC App.

I.      BACKGROUND

        What follows begins with a brief review of the initiation of

investigation, the key findings in the Mueller Report and the grand jury secrecy redactions

embedded therein, as well as the significant                                                           that

contributed to the Special Counsel

                 ions and intent presents difficult issues that would need to be resolved if we were

                                                        Mueller Report at II-8.1 Next reviewed is

                                                public redacted version of the Mueller Report and

ensuing      and ultimately unsuccessful       negotiations with DOJ to obtain the full Report and

related investigative materials, leading HJC to file the instant application, pursuant to Federal

Rule of Criminal Procedure 6(e)(3)(E)(i).

        A.       The Special Couns

        On May 17, 2017, then-Deputy Attorney General                          Rod J. Rosenstein appointed

Robert S. Mueller III to serve as Special Counsel for DOJ

with the 2016 presidential election and related                                              Office of the

Deputy Attorney General, Order No. 3915-2017, Appointment of Special Counsel to Investigate

Russian Interference with the 2016 Presidential Election and Related Matters




1
          As noted, the Mueller Report is in two volumes, with each volume re-starting the page numbering. Thus,
citations to this report use a nomenclature indicating the page number in either Volume I or Volume II.

                                                        3
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 16 of 87



         (May 17, 2017) (capitalization altered). 2 Prior to the Special Counsel                            the

Federal Bureau of Investigation         FBI     had already initiated an investigation into whether

individuals associated with the Trump Campaign [had] coordinat[ed] with the Russian

gover                                                                                 at I-1. The order

authorizing the                         appointment thus had the effect of transferring the ongoing

FBI investigation to his office. See Appointment Order ¶ b (authorizing the Special Counsel

conduct the investigation confirmed by then-FBI Director James B. Comey in testimony before

[Congress]                               The Special Counsel was also                 jurisdiction to

investigate matters that arose direc

President had obstructed justice in connection with Russia-related investigations

                                                                                               Mueller

Report at II-1. Pursuant to this grant of authority

                                                                             the Special Counsel

                                                                                              e . . . the

              Id. at II-12.

        In compliance with the DOJ regulations authorizing his appointment, upon completion of

his investigation the Special Counsel issued a confidential report to the Attorney General

                                                                          . Id. at I-1 (quoting 28 C.F.R §

600.8(c)). That Report laid out                               findings in two volumes, totaling 448

pages. Both HJC and DOJ point to the contents of the Report as highly relevant to resolving the




2
        Then-

Attorney General Sessions Stat
Attorney General, by                                    In re Grand Jury Investigation, 315 F. Supp. 3d 602, 621
(D.D.C. 2018), aff d, 916 F.3d 1047 (D.C. Cir. 2019).

                                                        4
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 17 of 87



current legal dispute. Indeed, DOJ submitted the public redacted version of the Mueller Report

as exhibits to support its arguments. See DOJ Resp., Exs. 8 (Volume I), 9 (Volume II), ECF

Nos. 20-8, 20-9. Therefore, a recounting of some of the key events chronicled in and

conclusions (or lack thereof) reached by the Special Counsel in the Mueller Report is in order.

         Volume I of the Mueller Report              s

invest                                                                                     at I-2.

The Special Counsel concluded

presidential election in sweeping and systematic fashion                       h two operations.

Id. at I-1. First, a Russian entity carried out a social media campaign that favored presidential

candidate Donald J. Trump and disparaged presidential candidate Hillary Clinton. Second, a

Russian intelligence service conducted computer-intrusion operations against entities,

employees, and volunteers working on the Clinton Campaign and then released stolen

documents      Id. Russia hacked and stole hundreds of thousands of documents, id. at I-4, from

the Democratic National Committee, the Democratic Campaign Committee, and the Clinton

Campaign, and then disseminated those documents through fictitious online personas and

through the website WikiLeaks in order to influence the outcome of the 2016 presidential

election. Id. at I-4, 38, 41, 48, 58.

         Volume I of the Mueller Report also details

                                                                                           Id. at I-

2 3. According to the Special Counsel,        [Trump] Campaign expected it would benefit

electorally from information stolen and released through Russian efforts, and the links between

the Russian government and the Trump Campaign                        . Id. at I-1 2. For instance,

a meeting occurred on June 9, 2016 at Trump Tower in New York City, between a Russian



                                                 5
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 18 of 87



lawyer and senior Trump Campaign officials Donald Trump Jr., Jared Kushner, and then-

campaign manager Paul Manafort, triggered by information provided to those campaign officials

that the Russian lawyer                 official documents and information that would

                                Id. at I-6 (internal quotation marks omitted). Additionally, the

Mueller Report documents connections between Ukraine and Manafort, who had previously

                    -Russian regime in Ukraine. Id. at I-129. Among other things, the Special

Counsel determined that                          Manafort

                                                                                    Konstantin

Kilimnik,                  -time business associate in Ukraine with alleged ties to Russian

intelligence,

Ukraine. Id. The Mueller Report further recounts evidence suggesting that then-candidate

Trump may have received advance information                      interference activities, stating:

       Manafort, for his part, told the Office that, shortly after WikiLeaks July 22
       release, Manafort also spoke with candidate Trump [redacted]. Manafort also
       [redacted] wanted to be kept apprised of any developments with WikiLeaks
       and separately told Gates to keep in touch [redacted] about future WikiLeaks
       releases.

              According to Gates, by the late summer of 2016, the Trump campaign
       was planning a press strategy, a communications campaign, and messaging
       based on the possible release of Clinton emails by WikiLeaks. [Redacted]
       while Trump and Gates were driving to LaGuardia Airport. [Redacted],
       shortly after the call candidate Trump told Gates that more releases of
       damaging information would be coming.

Id. at I-53 54 (footnotes omitted) (redactions in original, with citation in referenced footnote 206

redacted due to grand jury secrecy).




                                                 6
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 19 of 87



        The public version of Volume I contains over 240 redactions on the basis of grand jury

secrecy.3 These redactions occur in parts of the Mueller Report that include discussion of the

Trump Tower Meeting, then-

hacked documents,                         contacts with Kilimnik. See id. at I-54 & n.206, 111 12,

117, 120, 136 37, 140, 143.

        Volume II of the Mueller Report summarizes the                                           , which

                                                                                       -interference



overseeing the investigations and the witnesses to relevant events. Id. at II-3 (capitalization

altered). The Special Counsel

of actions towards the ongoing [Russia-related investigations] . . . that raised questions about

whether he had obstructed justice. Id. at II-1. For example, in the summer of 2017 after news

reports about the Trump Tower Meeting, President Trump

disclose the emails setting up the June 9 meeting and



[Trump Jr.] was told might have information helpful to the campaign,                       while President



statement. Id. at II-5 (alteration in original).

        In another instance involving potential witness tampering, the Mueller Report examined

the events leading to former Trump Organization executive and attorney Michael Cohen


3
        Red

intelligence community, and prosecutors wh
Department of Justice, Attorney General William P. Barr Delivers Remarks on the Release of the Report on the
Investigation into Russian Interference in the 2016 Presidential Election (Apr. 18, 2019),
https://www.justice.gov/opa/speech/attorney-general-william-p-barr-delivers-remarks-release-report-investigation-
russian.

                                                        7
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 20 of 87



providing false testimony to Congress, in 2017, about a deal to build a Trump Tower in Moscow,

Russia. Id. at II-6. While Cohen was preparing to give that false

personal counsel told Cohen, accordin

                                Id. Then, in April 2018, after Cohen became the subject of a criminal

investigation and the FBI had searched

                                    and                                                                     ,   at the

                                          personal counsel                ed             with Cohen. Id.

         As DOJ points out, DOJ Resp. at 32 n.19, the public version of Volume II contains some,

but far fewer, redactions on the basis of grand jury secrecy than does the public version of

Volume I.4 Again, the Mueller Report recounts an incident when then-candidate Trump spoke to

associates indicating that he may have had advance knowledge of damaging leaks of documents

illegally obtained through hacks by the Russians,

2016 release of hacked documents, [Manafort] spoke to Trump [redacted]; Manafort recalled

that Trump responded that Manafort should [redacted] keep Trump updated. Deputy campaign


4
         The reason for the fewer grand jury
[the President                                                -1, becomes clear upon analysis. The introduction to this

preserve the evidence when memories were                                                         Id. at II-2. As the

                                                                      tting President would not preclude such

                 Id. at II-1 & n.4 (quoting                                                                          ,
24 Op. O.L.C. 222, 255 (2000) [hereinafter OLC Op.]). Yet, some individuals whose actions figure prominently in
incidents described in Volume II were never compelled to testify under oath before the grand jury to preserve their
testimony. For example, several witnesses, who simply declined to speak to the Special Counsel, as is their right,
were not pursued with the tools available to prosecutors to gather material evidence in a criminal investigation.
Certain consequences flow from these prosecutorial choices other than the obvious fact that the grand jury was
given no opportunity to consider this evidence namely: the testimony of these individuals is not formally preserved
but also any statements or documentary evidence that was obtained from these individuals is not protected by grand
jury secrecy. See In re Application of the Committee on the Judiciary, No. 19-gj-48, 2019 WL 5268929, at *1 (Oct.
                                                                                                           individuals


                            -1 (revea


                                                          8
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 21 of 87



manager Rick Gates said that . . . Manafort instructed Gates [redacted] status updates on

upcoming releases. Around the same time, Gates was with Trump on a trip to an airport

[redacted], and shortly after the call ended, Trump told Gates that more releases of damaging

                                  Id. at II-18 (footnotes omitted) (redactions in original, with

citation in footnote 27 redacted due to grand jury secrecy). In addition, a discussion related to

the Trump Tower Meeting contains two grand jury redactions:

                   [redacted] Trump Jr. [redacted] related to the June 9 meeting and those who

                                Id. at II-105 (redactions in original).

          The Mueller Report acknowledges investigative               that were sufficiently significant

that the Special Counsel could not                    ssibility that the unavailable information

would shed additional light on (or cast in a new light) the events described in the report. Id. at

I-10. S                           that: (1)

right against compelled self-incrimination

                                     ; (2)         of the information obtained . . . was

                                                                                      ;

witnesses and information     such as information known to attorneys or individuals claiming to



           ;                                                                          tioning of



                                                                  ;

we interviewed or whose conduct we investigated        including some associated with the Trump

Campaign       deleted relevant communications or communicated during the relevant period using

applications that feature encryption or that do not provide for long-term retention of data or



                                                  9
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 22 of 87



                            Id. Consequently, the Mueller Report cautions

that the investigation did not establish particular facts does not mean there was no evidence of

              Id. at I-2.

        The Report acknowledges that these gaps adversely affected the investigation and, in

some instances, precluded the Special Counsel from reaching any conclusion about whether

criminal conduct occurred. For example

                                                                                             was

not pursued. The Mueller Report states that [t]                                            to

provide us with his account of his conversations with Cohen,         we did not seek to obtain the

contents of any . . . communications            President Trump and his attorney during that time

period. Id. at II-154.

                                                                                                ny,

role the President played. Id. In another example, the Special Counsel examined the

circumstances of a meeting held, during the transition, on January 11, 2017, on the Seychelles



and Erik Prince, a businessman with close ties to Trump Campaign associates, including senior

Trump advisor Steve Bannon. See id. at I-7, 148. Prince said he discussed the meeting with

                                                                                    . . could not

be independently clarified . . . because neither [Prince nor Bannon] was able to produce any of

the [text] messages th                                                                          Id.

at I-




                                                10
           Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 23 of 87



Bannon could account for the absent messages. Id.; see also id. at I-153 55 (extensive grand

jury redactions).5

          Some areas of the report describing such gaps contain redactions of grand jury material.

For example, in describing the Trump Tower Meeting, the Mueller

spoke to every participant [at the Trump Tower Meeting] except [Natalia] Veselnitskaya and

Trump, Jr., the latter of whom declined to be voluntarily interviewed by the Office, with the

remainder of the sentence redacted for grand jury secrecy. Id. at I-117. The Special Counsel

d



                                                Id. at I-186.6

          The Mueller Report also reveals

directly

more than a year of discussion, the President declined to be interviewed                                  t is

followed by two lines redacted for references to grand jury material. Id. at II-13. Although the

President did agree to answer written questions on certain Russia-related topics, and he provided

us with answers                                 to provide written answers to questions on obstruction

topics or questions on events during the transition. Id. The Special Counsel acknowledged

    that we had the authority and legal justification to issue a grand jury subpoena to obtain the


5
          Both Prince and Bannon testified before congressional committees. See Testimony of Erik Prince Before
the H. Permanent Select Comm. on Intelligence, 115th Cong. (Nov. 30, 2017),
https://docs.house.gov/meetings/IG/IG00/20171130/106661/HHRG-115-IG00-Transcript-20171130.pdf; H.
PERMANENT SELECT COMM. ON INTELLIGENCE, 115TH CONG., SCOPE OF INVESTIGATION, MINORITY VIEWS at 11
(MARCH 26, 2018), https://perma.cc/D9HE-
6
          Another example involves a July 2016 trip to Moscow by Carter Page, then a Trump Campaign official,
who gave a speech in Moscow and represented in emails to other Campaign officials that he also spoke with Russian
government officials. Mueller Report at I-96, I-98, I-
                                                                                                          vities in
                                      Id. at I-101. This same paragraph reporting this gap in the evidence contains
redacted references to grand jury material. See id.

                                                        11
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 24 of 87



                                                    Id.; see also

(describing efforts to interview the President in greater detail). When the Special Counsel

testified before Congress on July 24, 2019, he



                                                                                            HJC

App., Ex. W, Former Special Counsel Robert S. Mueller, III on the Investigation into Russian

Interference in the 2016 Presidential Election: Hearing before the H. Permanent Select Comm.

on Intelligence, 116th Cong. 83 (July 24, 2019), ECF No. 1-24.

       The Special Counsel

Campaign conspired or coordinated with the Russian government in its election interference

activities. Mueller Report at I-2. Nor did the Special Counsel           e a traditional prosecutorial

                                                                                          Id. at II-8.

At the same time, the Special Counsel stated

investigation of the facts that the President clearly did not commit obstruction of justice, we

would so state. Id. at II-

                                           Id.; see also id. at II-8, II-182 (reiterating that Report

                      President).

                                                                                   the Special

Counsel

indictment or criminal prosecution of a sitting President would impermissibly undermine the



                                                 Id. at II-1 (citation omitted) (quoting OLC Op. at




                                                  12
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 25 of 87



222, 260). This OLC legal conclusion has never been adopted, sanctioned, or in any way

approved by a court.

       At the same time, impeachment factored into this analysis, as the Special Counsel also



the powers of office [which] accords with our constitutional system of checks and balances and

the principle that no person is above the law. Id. at II-8.

       B.      Release of the Mueller Report

       On March 22, 2019, Attorney General              William Barr, as required by 28 C.F.R. §

600.9(a)(3), notified the Chairmen and Ranking Members of the United States House and Senate

Judiciary Committees, via a one-page letter, that the Special Counsel had completed his

investigation. DOJ Resp., Ex. 1, Letter from William P. Barr, Attorney Gen.,                        to

Lindsey Graham, Chairman, S. Comm. on the Judiciary, et al. (Mar. 22, 2019), ECF No. 20-1.

AG

Special Counsel Mueller to determine what other information from the report [could] be released



                                  Id. Two days later, on March 24, 2019, AG Barr sent a second,

four-page letter to the Chairmen and Ranking Members of the United States House and Senate

Judiciary Committees,

Robert S. Mueller III,      reiterating his        . . . to release as much of

report as [possible]                                              he first needed to identify

                                                                                 information that

could impact other ongoing matters. DOJ Resp., Ex. 2, Letter from William P. Barr, Attorney




                                                13
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 26 of 87



Gen.,                      to Lindsey Graham, Chairman, S. Comm. on the Judiciary, et al. 1, 4

(Mar. 24, 2019), ECF No. 20-2.7

        The next day, March 25, 2019, the chairpersons of six House committees

                                   including HJC Chairman Jerrold Nadler              responded to AG Barr in

a three-page letter. See HJC App., Ex. C, Letter from Jerrold Nadler, Chairman, H. Comm. on

the Judiciary, et al., to William P. Barr, Attorney Gen.                     Justice (Mar. 25, 2019), ECF

No. 1-4. Highlighting



investigations, his relationships and communications with the Russian government and other

                                                                                House Committee

Chairpersons                                     AG



                 Id. at 1. This information, they explained, was necessary                           their duties

under the Constitut                          duty              an independent assessment of the evidence

regarding obstruction of justice         Id. at 1, 2.8




7



                                                                                                            dsey
Graham, et al., supra                                                                                      one way
or the other
             id.

determine whether the conduct described in the report

obstruction-of-                 Id.
8
         On February 22, 2019 before the Mueller Report was submitted to AG Barr but when media reporting
suggested that the Special Counsel investigation was nearing its end the House Committee Chairpersons had
                                                    because the Department has taken the position that a sitting
President is immune from indictment and prosecution, Congress could be the only institution currently situated to
                                                 HJC App., Ex. B, Letter from Jerrold Nadler, Chairman, H. Comm.
                                                                                                        -3 (footnote
omitted).

                                                         14
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 27 of 87



        Four days later, on March 29, 2019, AG Barr responded to both the House Committee

Chairpersons         and a letter sent by Senat

Graham. See DOJ Resp., Ex. 3, Letter from William P. Barr, Attorney Gen.,                            to

Lindsey Graham, Chairman, S. Comm. on the Judiciary, and Jerrold Nadler, Chairman, H.

Comm. on the Judiciary (Mar. 29, 2019), ECF No. 20-3. AG Barr reaffirmed that he was

preparing the Report for release, again noting that redactions would be required to protect

material that was subject to grand jury secrecy under Rule 6(e) and that could compromise

sensitive sources and methods, as well as to protect information that could pose harm to other

ongoing matters or was related to the privacy and reputations of third parties. Id. at 1.

        The House Committee Chairpersons objected to AG                                   ons. See

HJC App., Ex. D, Letter from Jerrold Nadler, Chairman, H. Comm. on the Judiciary, et al., to

William P. Barr, Attorney Gen                      (Apr. 1, 2019), ECF No. 1-5. They observed

                                                                               ion strike at the core

                     such                                s his full, unredacted report and its

underlying evidence in order to fulfill its constitutional role. Id. at 2; see also id.

(stating that                                                                                     . As

to grand jury material, the House Committee Chairpersons proposed that DOJ

the district court to produce those materials to Congress    as it has done in analogous situations

in the past, id. at 2, explaining that the material was needed because [HJC] is engaged in an

ongoing investigation of whether the President has undermined the rule of law, including by

compromising the integrity of the Justice Department, id. App x at 2.

        On April 18, 2019, AG Barr released the Mueller Report in redacted form to the

Congress and the public. See DOJ Resp., Ex. 4, Letter from William P. Barr, Attorney Gen.,



                                                  15
           Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 28 of 87



                   to Lindsey Graham, Chairman, S. Comm. on the Judiciary, et al. (Apr. 18,

2019), ECF No. 20-4.                                                     SJC Chairman Graham,

HJC Ranking Member Dianne Feinstein, HJC Chairman Nadler, and HJC Ranking Member

Collins                 the report with all redactions removed except those relating to grand-jury

information. Id. at 4.

          Not satisfied with the redacted version of the Mueller Report, the next day HJC served a

subpoena on AG Barr requiring the production of three classes of documents:

and unredacted versi                                       ing attachments;

                           ;                                                               created

                                    HJC App., Ex. G, Subpoena by Authority of the H. of

Representatives to William P. Barr                                     3 (Apr. 19, 2019), ECF No.

1-8.

          DOJ has granted HJC access to

                  did                 regard to Volume I

from [HJC        DOJ Resp. at 6 n.2. DOJ has not, however, allowed HJC to review the portions of

the Mueller Report redacted pursuant to Rule 6(e). See, e.g., HJC App., Ex. K, Letter from

Stephen E. Boyd, Assistant Attorney Gen.,                      to Jerrold Nadler, Chairman, H.

Comm. on the Judiciary 4 (May 1, 2019), ECF No. 1-12 (stating

exception that would permit the Department to provide grand-jury information to the Committee

                                        .

          C.     The Instant Proceeding

          On July 26, 2019, HJC submitted the instant application for an order pursuant to Federal

Rule of Criminal Procedure 6(e) authorizing the release to HJC of certain grand jury materials



                                                  16
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 29 of 87



related to the                        investigation. HJC App. HJC requests the release to it of three

categories of material:

         1. all portions of [the Mueller Report] that were redacted pursuant to Federal
              Rule of Criminal Procedure 6(e);

         2. any underlying transcripts or exhibits referenced in the portions of the
              Mueller Report that were redacted pursuant to Rule 6(e); and

         3. transcripts of any underlying grand jury testimony and any grand jury
              exhibits that relate directly to (A)
              by Russia to interfere in the 2016 U.S. Presidential election; (B) President

              individuals associated with his Presidential campaign and Russia,
                                                                                    (C)
                                                       tial criminal acts by him or any
              members of his administration, his campaign, his personal associates, or
              anyone associated with his administration or campaign; or (D) actions
              taken by former White House Counsel Donald F. McGahn II during the
              campaign, the
              Counsel.
Id. at 1 2.

         After entry of a scheduling order in accord with the dates proposed by the parties, see

Min. Ord.                                                                                             3, 2019,

maintaining that Rule 6(e) prohibits disclosure of the requested material to HJC, see DOJ Resp.,

and HJC filed its reply on September 30, 2019, see                   Reply in Support of its App. for an

Order Authorizing the Release of Certain Grand Jury Materials                                , ECF No. 33.9

Following a hearing on October 8, 2019, the parties provided supplemental submissions to




9
         On August 30, 2019, the Constitutional Accountability Center submitted an amicus brief in support of
       application, see Br. of Constitutional Accountability Ctr. as Amicus Curiae in Support of HJC, ECF No. 16-1,
and,
                 application, see Mem. Amicus Curiae of Ranking Member Doug Collins in Support of Denial


                                                        17
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 30 of 87



address additional issues not covered by the initial briefing. See Min. Ord. (October 8, 2019).10

This matter is now ripe for resolution.

II.      LEGAL STANDARD

         Under Rule 6(e) of the Federal Rules of Criminal Procedure,                                 a matter

                                                                     FED. R. CRIM. P. 6(e)(2)(B). While

witnesses are expressly exempted                                                   id. 6(e)(2)(A), the Rule

provides a list of seven categories of persons privy to grand jury proceedings who must keep

                                                               , In re Sealed Case No. 99-3091 (Office of

Indep. Counsel Contempt Proceeding), 192 F.3d 995, 1002 (D.C. Cir. 1999) (per curiam),

including grand jurors, interpreters, court reporters, operators of recording devices, persons who

transcribe recorded testimony, attorneys for the government, and certain other persons to whom

authorized disclosure is made, FED. R. CRIM. P. 6(e)(2)(B)(i) (vii).11

         Rule 6(e) also sets out exceptions to grand jury secrecy, some of which allow disclosure

without any judicial involvement and others of which require either judicial notice or a court

order. See FED. R. CRIM. P. 6(e)(3)(A) (E).12 The D.C. Circuit recently held, in McKeever v.


10
         As part of this supplemental briefing, DOJ was directed to provide its reasoning for redacting from public
view, as grand jury material, porti
application should be denied. See Min. Order (Oct. 8, 2019). This Court determined that the declaration had been
improperly redacted and ordered DOJ to correct its error. In re Application of the Committee on the Judiciary, 2019
WL 5268929. DOJ complied with that order on October 20, 2019. See DOJ Notice.
11



                                                     , 898 F.3d 51, 73 (D.C. Cir. 2018) (quoting Hodge v. FBI, 703
F.3d 575, 580 (D.C. Cir. 2013)), but th
                         see In re Sealed Case No. 99-3091, 192 F.3d at 1001 (quoting In re Sealed Case No. 98-
3077, 151 F.3d 1059, 1071 n.12 (D.C. Cir. 1998) (per curiam)).
12
          For instance, under Rules 6(e)(3)(A)(ii) and 6(e)(3)(D), the government may disclose grand jury material in
certain circumstances without a court order but must provide notice of disclosure to the court that impaneled the
grand jury. See FED. R. CRIM. P. 6(e)(3)(B), (D)(ii). In March 2016, this Court instituted a system for docketing
such notices received in this District, and since that time the government has submitted 783 notice letters. See In re
Grand Jury Disclosures, 16-gj-1 (D.D.C. 2016) (184 notices); In re Grand Jury Disclosures, 17-gj-1 (D.D.C. 2017)
(83 notices); In re Grand Jury Disclosures, 18-gj-1 (D.D.C. 2018) (244 notices); In re Grand Jury Disclosures, 19-
gj-1 (D.D.C. 2019) (272 notices). This number undercounts the actual number of disclosures, given that a single
notice often advises that grand jury information has been shared with multiple persons and entities. Among these

                                                         18
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 31 of 87



Barr, 920 F.3d 842 (D.C. Cir. 2019),                            , Order, No. 17-5149 (D.C. Cir. July 22, 2019),

docketing petition for cert., No. 19-307 (U.S. Sept. 5, 2019), that the

                                                                                         these rules provide

otherwise.      Id. at 848 (quoting incorrectly FED. R. CRIM. P. 6(e)(2)(B)).13

                                                                                                                      id.

at 846, and thus a

matter, id. at 850.14

III.     DISCUSSION

         HJC is

investigation. HJC Reply at 24. 15 Instead, HJC seeks only disclosure of the grand jury



notices were sixteen instances when grand jury information was revealed to foreign governments. DOJ has
repr
was shared with any foreign government                                D
                                 Second          at 2, ECF No. 40.
13

                    these rules                        FED. R. CRIM. P. 6(e)(2)(B) (emphasis added). Yet, this
subsection is difficult to reconcile with other statutory authorities that either require or permit disclosure of grand
jury matter in civil forfeiture, financial regulatory, special grand jury, and criminal defense contexts. See, e.g., 18
U.S.C. § 3322(a
                                                                   id. §§ 3322(a), (b)(1)(A) (authorizing disclosure of
                                        y for the government for use in enforcing section 951 of the Financial


                                                    id. §§ 3333(a), (b) (permitting special grand juries to provide
reports that the impaneling court may make public); id. §§ 3500(b), (e)(3) (requiring disclosure to criminal
defendant of certain grand jury testimony of trial witnesses).
14
           The D.C. Circuit in McKeever rejected the view articulated by this Court and several Circuit Courts of
Appeals that courts have inherent authority to disclose grand jury material. See, e.g., In re Application to Unseal
                                                                                         , 308 F. Supp. 3d 314, 324
(D.D.C. 2018) (Howell, C.J.), appeal docketed, No. 18-5142 (D.C. Cir. May 17, 2018); In re Petition of Kutler, 800
F. Supp. 2d 42, 47 (D.D.C. 2011) (Lamberth, C.J.); see also Carlson v. United States, 837 F.3d 753, 766 67 (7th
Cir. 2016); In re Craig, 131 F.3d 99, 103 (2d Cir. 1997); Pitch v. United States, 915 F.3d 704, 707 (11th Cir. 2019),
rehearing en banc ordered and opinion vacated, 925 F.3d 1224 (11th Cir. 2019). HJC acknowledges this,
                  McKeever currently forecloses the Committee from prevailing before this Court on [an inherent-

              McKeever
15
         The entire grand jury record would be extensive since                                               ed the
e                               -and-

governments pursuant to Mutual Lega

                                                           19
           Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 32 of 87



information referenced in or underlying the Mueller Report as well as grand jury information

collected by the Special Counsel relating to four categories of information pursuant to Rule

                                                                                                 .

HJC App. at 26 (internal quotation marks omitted) (quoting F ED. R. CRIM. P. 6(e)(3)(E)(i)).

Disclosure of grand jury information is proper under this exception when three requirements are

satisfied. The person seeking disclosure must first

within the meaning of Rule 6(e)(3)(E)(i); then, second, establish that the requested disclosure is

             ily                                               ; and, finally,

                                                 See United States v. Sells             , 463 U.S.

418, 443 (1983) (                 ([E])(i) simply authorizes a court to order disclosure



construed the Rule, however, to require a strong showing of particularized need for grand jury

                                                        ); United States v. Baggot, 463 U.S. 476, 480

(1983) (                                  ily to or in connection with a judicial proceeding

                                                                           ([E])               (internal

quotation marks omitted)).

       As discussed more fully below,

be a possible Senate impeachment trial, which is an exercise of judicial power the Constitution

assigned to the Senate. See U.S. CONST. art. I, § 3, cl. 6. HJC has demonstrated that its current

in                           il                                                    per binding

Supreme Court and D.C. Circuit precedent

disclosure to determine whether to recommend articles of impeachment against the President.



                                                    -13.

                                                   20
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 33 of 87



This purpose has only been confirmed by developments occurring since HJC initially submitted

its application. Finally, HJC has further shown                                                           grand

jury materials that outweighs any interest in continued secrecy. See Douglas Oil Co. of Ca. v.

Petrol Stops Nw., 441 U.S. 211, 222 23 (1979). The need for continued secrecy is reduced,

                                                                                 and is easily outweighed by

                                     grand jury material referenced and cited in the Mueller Report to

conduct a fulsome inquiry, based on all relevant facts, into potentially impeachable conduct by

the President.

         The three requirements for disclosure under Rule 6(e)(3)(E)(i) are addressed seriatim.

         A.                                       Requirement is Satisfied Because an
                  Impeachment Trial is Such a Proceeding

         HJC posits

                                              equirement is thus satisfied. HJC App. at 28.16 DOJ, for



                                            plain m               judicial p               does not include

congressional proceedings.                           altered). This dispute thus presents the threshold

issue of whether an impeachment trial in the Senate

Consideration of this issue requires an understanding of (1) what the drafters of Rule 6(e) meant




16
         An impeachment inquiry in the House may itself constitute a judicial proceeding. See, e.g., Marshall v.
Gordon
                                                                        Kilbourn v. Thompson, 103 U.S. (13 Otto)

                 Trump v. Mazars USA, LLP, No. 19-5142, 2019 WL 5089748, at *27 (D.C. Cir. Oct. 11, 2019)


impeachment
                                                                                             infra in Part
                        il      rgument succeeds, and, consequently, whether a House impeachment inquiry
                                                                             addressed.

                                                        21
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 34 of 87



                           ,            the precise nature of an impeachment trial. Both considerations

are informed by history and                                        point to the same conclusion: an

                                                                                   as binding D.C. Circuit

precedent correctly dictates.

        1.       The Term                                    in Rule 6(e) Has a Broad Meaning

        In the Rule 6(e) context, [t]he term judicial proceeding has been given a broad

                                   In re Sealed Motion, 880 F.2d 1367, 1379 (D.C. Cir. 1989) (per

curiam). The D.C. Circuit has indicated                                                             every

proceeding of a judicial nature before a competent court or before a tribunal or officer clothed

with judicial or quasi judicial powers         Id. at 1380 (quoting Jones v. City of Greensboro, 277

S.E.2d 562, 571 (N.C. 1981), overruled in part on other grounds by Fowler v. Valencourt, 435

S.E.2d 530 (N.C. 1993)); see also In re North, 16 F.3d 1234, 1244 (D.C. Cir. 1994) (quoting In

re Sealed Motion, 880 F.2d at 1380)); Haldeman v. Sirica, 501 F.2d 714, 717 (D.C. Cir. 1974)

(en banc) (MacKinnon, J, concurring in part and dissenting in part) (describing Rule 6(e) judicial

                                                                               ; In re Grand Jury

Investigation of Uranium Indus. (In re Uranium Grand Jury), No. 78-mc-0173, 1979 WL 1661,

at *6 (D.D.C. Aug. 21, 1979) (Bryant, C.J.) (noting that the

authorizes disclosure of grand jury                                                              ).17



17
         DOJ relies on the definition first articulated by Judge Learned Hand in Doe v. Rosenberry, 255 F.2d 118
(2d Cir. 1958). See DOJ Resp. at 14 15. That definition provides:
proceeding determinable by a court, having for its object the compliance of any person, subject to judicial control,
with standards imposed upon his conduct in the public interest, even though such compliance is enforced without the
                                                      Doe
puzzling since courts including the D.C. Circuit
                                       In re Sealed Motion, 880 F.2d at 1379, and judges of this Court have already
                                                                          ent trial, see In re Report &
Recommendation of June 5, 1972 Grand Jury, 370 F. Supp. 1219, 1228 30 (D.D.C. 1974) (citing Doe); In re
Uranium Grand Jury, 1979 WL 1661, at *5 7 (citing Doe
                                                                                       id. at *7).

                                                        22
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 35 of 87



       In keeping with the                            , disclosure of grand jury materials has been

judicially authorized                                              in an array of judicial and quasi-

judicial contexts. Courts, for instance, have determined that attorney disciplinary proceedings

are                      s because such a proceeding is

preserve the good name and uprightness of the bar, made up, as it is, of attorneys who are public

           Doe v. Rosenberry, 255 F.2d 118, 120 (2d Cir. 1958); see also, e.g., In re J. Ray

McDermott & Co., 622 F.2d 166, 170 (5th Cir. 1980). Similarly, courts have permitted

disclosure in connection with internal police disciplinary proceedings under the

                        . See, e.g., In re Bullock, 103 F. Supp. 639, 641, 643 (D.D.C. 1952). The

                 cisions are in accord. The Circuit has held that the following proceedings are

eligible for disclosure under Rule 6(e): (1)

       mmittees, United States v. Bates, 627 F.2d 349, 351 (D.C. Cir. 1980) (per curiam), (2)

grand jury investigations themselves, In re Grand Jury, 490 F.3d 978, 986 (D.C. Cir. 2007) (per

curiam), and (3) proceedings pursuant to the now-expired Independent Counsel Act, 28 U.S.C. §

591 et seq. (1987), to determine what portions of an independent counsel report are appropriate

for release, see, e.g., In re Sealed Motion, 880 F.2d at 1380. Additionally, the D.C. Circuit has

even indicated that parole hearings might qualify. See In re Sealed Motion, 880 F.2d at 1380

n.16 (citing United States v. Shillitani, 345 F.2d 290, 293 (2d Cir. 1965), vacated on other

grounds, 384 U.S. 364 (1966)).

       As these examples illustrate,                                                does not refer

exclusively to proceedings overseen by courts exercising                  Power of the United

States referred to in Article III of the Constitution. U.S. CONST. art. III, § 1. Plainly,

proceedings in state courts                              eligible for disclosure of grand jury



                                                 23
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 36 of 87



information. See, e.g., United States v. Colonial Chevrolet Corp., 629 F.2d 943, 947 & n.9 (4th

Cir. 1980) (noting that the       may authorize disclosure under the circumstances detailed in

Rule 6(e)(3); in fact it has done so in many cases in support of proceedings in both federal and

state judicial, and even in state administrative, proceedings ) (citing Doe, 255 F.2d 118; In re

Disclosure of Testimony, Etc., 580 F.2d 281 (8th Cir. 1978) (authorizing disclosure of federal

grand jury material to municipality investigating judicial misconduct); In re 1979 Grand Jury

Proceedings, 479 F. Supp. 93 (E.D.N.Y. 1979) (authorizing disclosure of federal grand jury

material regarding obstruction by municipal employees to municipality)); In re Petition for

Disclosure of Evidence Before Oct., 1959 Grand Jury, 184 F. Supp. 38, 41 (E.D. Va. 1960)

(citing Doe, 255 F.2d 118) (                         the United States that this phrase refers only

                          .

       Moreover, at the federal level, the judicial power of the United States is not limited to

                                               Freytag v. C        of Internal Revenue, 501 U.S.

868, 889 (1991) (citing Am. Ins. Co. v. Canter, 26 U.S. (1 Pet.) 511, 546 (1828)). The United

                                                                                          judges

                                                                           , Kuretski v. C

of Internal Revenue, 755 F.3d 929, 940 (D.C. Cir. 2014). Nevertheless, the Tax Court

                                                      Freytag, 501 U.S. at 891, and that judicial

power has, in turn, been deemed sufficient to make Tax Court proceedings

                               , see In re Grand Jury Subpoenas Duces Tecum, 904 F.2d 466, 468

(8th Cir. 1990) (                   determination hearing satisfies the judicial proceeding

               ; Patton v. C                           , 799 F.2d 166, 172 (5th Cir. 1986)




                                                24
           Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 37 of 87



Rule 6(e)(3)([E])(i). ; United States v. Anderson, No. 05-cr-0066, 2008 WL 1744705, at *2

(D.D.C. Apr. 16, 2008) (ordering that grand jury materials be shared pursuant to Rule

6(e)(e)(E)(i)                                                                        ted States Tax             ); see

also, e.g., In re Grand Jury Proceedings, 62 F.3d 1175, 1180 (9th Cir. 1995) (indicating that



                                    .18 Accordingly, while judicial power of some kind may be

necessary                                           under Rule 6(e), the exercise of Article III judicial

power is not required.

          Notwithstanding the weight of these precedents, DOJ maintains that an impeachment trial

                                                                                                                  the

term refers to

                                          . at 2; see also id.                                  the phrase



                               19
                                    This plain-meaning argument ignores the broad interpretation given

to the term                                          Rule 6(e), see, e.g., In re Sealed Motion, 880 F.2d at



18
          Even the Supreme Court, in Baggot

than garden-variety civil actions or criminal prosecutions might qualify as judicial proceedings under ([E])
U.S. at 479 n.2, th                                                                                 ([E])(i)

                                                                                                                  id.
at 483.
19
         DOJ also cites                                                                           (e)(3)(F) and
(e)(3)(G) as generally referring to court proceedings, DOJ Resp. at 17, but this argument relies on one of the least
probative statutory-
                                                                                                         sage

                                                                      Util. Air Regulatory Grp. v. EPA, 573 U.S. 302,
319 20 (2014) (internal quotation marks omitted) (quoting Envtl. Def. v. Duke Energy Corp., 549 U.S. 561, 574
(2007)). Moreover, as HJC explains, subsection (e)(3)(F) may in fact cover a Senate impeachment trial, and as to
subsection (e)(3)(G), significant textual differences distinguish this subsection from (e)(3)(E)(i). See HJC Reply at
12 13. In any event, historical practice and binding precedent guide the proper construction of Rule 6(e)(3)(E)(i),
no matter the use of the term                                     s of the criminal procedure rules.

                                                         25
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 38 of 87



1379, and fails to grapple with the judicial nature of an impeachment trial, see infra Part III.A.2.

In any event, applying                     -meaning construction and imposing a requirement that a

          preside to qualify as a

                             since the Chief Justice of the Supreme Court presides over any Senate

impeachment trial of the President. U.S. CONST. art. I, § 3, cl. 6.20 DOJ dismisses the Chief

                                            as

decisions can be overridden by a vote of the Senate. DOJ Resp. at 16. Even if true up to a point,

the fact remains that the Senate may grant the Chief Justice as significant a role as it sees fit.

         In sum,                                                                                                that

includes far more than just the prototypical judicial proceeding before an Article III judge.

         2.        An Impeachment Trial is Judicial in Nature

         DOJ flatly states that no congressional proceeding can constitute a

proceeding                                                                                              ent

                                                               DOJ Resp. at 15. This stance, in service of the

obvious goal of blocking Congress from accessing grand jury material for any purpose,

overlooks that an impeachment trial is an exercise of judicial power provided outside Article III

and delegated to Congress in Article I. 21 C                              position     and as historical practice,

the Federalist Papers, the text of the Constitution, and Supreme Court precedent all make clear

impeachment trials are judicial in nature and constitute judicial proceedings.




20

                                                                                                                This
constitutional quirk is irrelevant here since the instant petition concerns the possible impeachment of the President.
21
          Although Representative                                                             he
that an impeachment inquiry . . .


                                                          26
           Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 39 of 87



                                                                     p rooted in the ashes of the

                          The Impeachment of the Federal Judiciary, 26 HARV. L. REV. 684, 685

(1913).                                                         id., where the barons reserved to

Parliament the right of finally reviewi                   [sic] of all the other courts of

judicature     Id.                                           [ed] in that respect the judicial



of private           Kilbourn v. Thompson, 103 U.S. (13 Otto) 168, 183 (1880); see also Brown,

supra, at 685.                    the Parliament [was] the high court of the realm in fact as well

as in name              the separation of the Lords and Commons into two separate bodies . . .

called the House of Lords and the House of Commons, the judicial function of reviewing by

appeal the decisions of the courts of Westminster Hall passed                                Kilbourn,

103 U.S. (13 Otto) at 183 84.

                                                              Id. at 184.

memorable epoch preluding the dawn of American independence,                  lish practice of

impeachment,

Brown, supra, at 687.

          During the drafting of the Constitution, this English history informed how the Framers

approached impeachment, and examination of pertinent Federalist Papers confirms that they

viewed the impeachment power as judicial. See THE FEDERALIST NO. 65, at 397 (Alexander

Hamilton) (Clinton Rossiter ed., 1961) (explaining that impeachment in the United States was

                                                                                             Federalist

Nos. 65 and 66 are illustrative. The preceding Federalist Nos. 62, 63, and 64 had discussed most

of the powers that the new Constitution granted to the Senate. See THE FEDERALIST NOS. 62 63



                                                 27
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 40 of 87



(probably James Madison), NO. 64 (John Jay). The

                                                                                                appointment to

offices                                                           Hamilton accordingly used Federalist Nos.

65 and 66 to conclude the                                                          of the judicial character of the

Senate     as a court for the trial of impeachments. THE FEDERALIST NO. 65, supra, at 396

(Alexander Hamilton).

                                                  subject of impeachment demonstrates, his choice of the

words                                                                       was purposeful. See Nixon v. United

States

framers intended impeachment trials to be roughly akin to criminal trials is reinforced by

seemingly unrefuted statements made by Alexander Hamilton during the r

     , 506 U.S. 224 (1993).22 For instance, Hamilton described the appointment of officers

which is an executive function

                                                          . THE FEDERALIST NO. 65, supra, at 396. By

citing those two powers in particular and separating them from all others bestowed on the Senate,

he thus conveyed that those powers were, unlike those that came before, not legislative.

Additionally, when Hamilton considered potential                                           , id. at 398, that might

be granted the power of trying impeachments, he considered the primary alternatives to be


22
          Indeed, Hamilton                                       nt power in Federalist Nos. 65 and 66, uses such
judicial terms repeatedly and consistently. Hamilton referred to
                                              seventeen times. THE FEDERALIST NOS. 65 66, supra, at 396 407
(Alexander Hamilton). Moreover, when referring to impeachment, Hamilton also used the following additional

                                   s three                                             ,               nine times;
     (s) five                 ,        ,
                               ,             s,                four times

          seven                                           four
                        (s)                                                 Id.

                                                          28
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 41 of 87



assignment of the power directly to the Supreme Court alone, id.,

Court with the Senate, id. at 399, underscoring the judicial nature of the impeachment-trial

power.

         Most importantly, when Hamilton addressed the objection that making the Senate the

                               n

he accepted the premise that granting the Senate the power to try impeachments produced an

                  of               d judiciary authorities   THE FEDERALIST NO. 66, supra, at 401;

see also THE FEDERALIST NO. 81, supra, at 482 (Alexander Hamilton) (noting that there are



intermixture of powers ).



THE FEDERALIST NO. 66, supra, at 401 02. He pointed out that many states at the time combined

legislative and judicial functions: the New York constitution made the New York Senate,



impeachments, but the highest judicatory in the State, in all causes, civil and criminal, id. at

402;                                                 [was] in a branch of the legislature, id. at

402 n.*; and      i]n New Hampshire, Massachusetts, Pennsylvania, and South Carolina, one

branch of the legislature [was] the court for the trial of impeachments, id. These Federalist

Papers leave no doubt that the power to try impeachments was, in                  view, inherently

judicial. See Nixon, 938 F.2d at 261 (Randolph, J., concurring)

statements, it can be reasonably inferred that the framers intended that the Senate would

approach its duty of trying impeachments with the solemnity and impartiality befitting judicial

             ).



                                                  29
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 42 of 87



        Hamilton was not the only Founder who conceived of the impeachment power as

inherently judicial. Notably,

Madison, like Hamilton,

impeachments by the Senate, . . . when this power so evidently belonged to the judiciary

               THE FEDERALIST NO. 38, supra, at 236 (James Madison). Then, in Federalist No.

47, Madison defended this mixing of powers. In the British system, Madison pointed out,

legislative, executive, and judiciary departments are by no means totally separate and distinct

                              inter alia                             ve department . . . is the sole

                                                            THE FEDERALIST NO. 47, supra, at 302

(James Madison) (spelling irregularity in original). Such mixing, he pointed out, occurred in the

states as well, such as in New Hampshire, where [t]he Senate, which is a branch of the

legislative department, is also a judicial tribunal for the trial of impeachments, and in



notwithstan                                                  that the legislative department shall

never exercise the . . . judicial powers.   Id. at 304 05                                    the trial of

                                                                           lature and the principal

members of the judiciary department, id. at 305,

                                                                             id. at 306)).

        Hamilton and Madison                confirmed by the text of the Constitution. By making

                                            id. at 306; THE FEDERALIST NO. 65, supra, at 398

(Alexander Hamilton), the Framers tasked the Senate with a judicial assignment. Article I uses

judicial terms to refer to impeachment trials in three separate instances in the sixth clause of its

third section, stating that                                          try



                                                  30
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 43 of 87



the President of the United States is tried, the Chief Justice shall pr

be convicted without the Concurrence of two thirds                                  U.S. CONST. art. I,

§ 3, cl. 6 (emphases added).                                              Judgment in Cases of

Impeachment shall not extend further than to removal from Office, and disqualification to hold

and enjoy any Office . . . : but the Party convicted shall nevertheless be liable and subject to

                            Id. cl. 7 (emphases added). Article II, meanwhile, prevents the

                   to pardon from extending to Cases of Impeachment, id. art. II, § 2, cl. 1

(emphasis added), and                                                                      Conviction

of, Treason, Bribery, or other high Crimes and Misdemeanors         Id. § 4 (emphases added).

Finally, even Article III    despite being the article devoted to the judicial branch     reveals that

when it comes to impeachment, the Senate takes on a judicial character, for Article III requires

that        Trial of all Crimes, except in Cases of Impeachment, shall be by Jury. Id. art. III, §

2, cl. 3 (emphases added).

       These words                                                                     trial

                               ,           and                    are inherently judicial. Any

layperson asked whether a constitutionally prescribed                         in order to reach a

                                                                                               , is

judicial in character, would invariably answer yes     and rightly so. Cf. Mazars, 2019 WL

5089748, at *32

Senate acts as a court                                                              ; id. at *50



        B

                                                                                               Trial,



                                                  31
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 44 of 87



BLACK S LAW DICTIONARY (11th ed. 2019) [hereinafter BLACK S].

or officially announce (a criminal defendant) to be guilty of a crime after proceedings in a law

court; specif., to find (a person) guilty of a criminal offense upon a criminal trial, a plea of guilty,

or a plea of nolo contendere (no contest). Convict, BLACK S.                         can mean either

                         [a]

a case

the House                                                   Judgment, BLACK   S      and in the context of

                                            the noscitur a sociis canon counsels against adopting the

first definition, see Yates v. United States, 135 S. Ct. 1074, 1085 (2015) (plurality) (explaining

that noscitur a sociis                                                                                 , as

relevant here,

                                               again, noscitur a sociis pushes strongly in favor of

relying on the first definition here

punishable; the breach of a legal duty treated as the subject-matter of a criminal proceeding,

Crime, BLACK S,                                                                                  and is

usu. punishable by fine, penalty, forfeiture, or confinement (usu. for a brief term) in a place other

than prison (such as a county jail). Misdemeanor, BLACK S.23 As these dictionary definitions

demonstrate, at every turn the Constitution uses words that mark the judicial nature of the

          power to try impeachments.

         Not surprisingly, therefore, the Supreme Court has confirmed, on at least three separate

occasions, that                                                          First, in                     ,2



23

felony, Crime, BLACK S
                               Misdemeanor, BLACK S.

                                                       32
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 45 of 87



U.S. (2 Dall.) 408 (1792), the Court

North Carolina (consisting of Iredell, Justice, and Sitgreaves                      observing that        o

judicial power of any kind appears to be vested [in the legislature], but the important one relative

                    Id. at 410 n.* (capitalization altered). Second, in Kilbourn, the Court

explained that   t]he Senate . . . exercises the judicial power of trying impeachments         103 U.S.

(13 Otto) at 191. Third, in Marshall v. Gordon, 243 U.S. 521 (1917), the Court noted that

congressional contempt power can be                                 l authority when a

contemplat[es] impeachment. Id. at 547.

       As the foregoing demonstrates, impeachment trials are judicial in nature, notwithstanding

                        to make the Senate the                              . As Chief Justice

Rehnquist stated, in considering a Senator

Senate sitt

Cong. Rec. S279 (statement of                         objection . . . is well taken, that the Senate is

not simply a jury; it is a court in this case id. (statement of Chief Justice Rehnquist).

 Therefore,                                        counsel should refrain from referring to the

Senators as jurors. Id. The views of the Senators participating in the last impeachment trial of a

sitting President confirm their understanding of their judicial role. See id. at S1584 (statement of

Sen. Leahy) (noting that when

                                                                             ); id. at S1599 (statement

                                                                                      and that Senators

 sit as judge and jury rulers on law and triers of fact ); id. at S1602 (statement of Sen.

Lieberman) (noting that impeachment is unique in that it is a hybrid of the legislative and the

judicial, the political and the legal (quoting Senate Rules and Precedents Applicable to



                                                 33
            Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 46 of 87



Impeachment Trials: Executive Session Hearing Before the S. Comm. on Rules and

Administration, 93rd Cong. 193 (1974) (statement of Sen. Mansfield)); id. at S1618 (statement of

Sen. Crapo)      As each Senator took the oath to provide impartial justice, . . . [n]o longer was the

Senate a legislative body, it was a court of impeachment. A unique court, to be sure, not

identical to traditional civil and criminal courts, but a court nonetheless.

            This further supports the conclusion that an impeachment trial constitutes a judicial

                                  (3)(E)(i).24

         3.       Historical Practice Before Enactment of Rule 6(e) Informs Interpretation of
                  that Rule

         Historical practice confirms that

disclosure of grand jury information to Congress. Indeed, grand jury investigations have

prompted and informed congressional investigations, and Rule 6(e) was meant to codify this

practice.

         Several examples illustrate that Congress was afforded access to grand jury material prior

to the enactment of Rule 6(e) in 1946. In 1902, a House committee investigated allegations of

election fraud in St. Louis, Missouri, based on a report of a grand jury which sa



24

impeachment
and pursue charges of impeachment, Mazars, 2019 WL 5089748, at *28 (Rao, J., dissenting), the Constitution
                                             offenses, id. at *50 (citing U.S. CONST. art. II, § 4); see id. at *32
                                                             treason, bribery, and high crimes or misdemeanors
while problems of general maladministration are left to the political process    see also 3 Lewis Deschler,

President Andrew Johnson . . . rested on allegations that he had exceeded the power of his office and had failed to


                               THE FEDERALIST NO. 65 (emphasis in original). Further, while Members of the U.S.
Senate are politically accountable, this accountability merely ensures that Senators properly exercise their judicial
power to try impeachments. See MICHAEL J. GERHARDT, THE FEDERAL IMPEACHMENT PROCESS: A
CONSTITUTIONAL AND HISTORICAL ANALYSIS
political incentive to avoid any abuse of the impeachment power. . . . [T]he cumbersome nature of the impeachment
process makes it difficult for a faction guided by base personal or partisan motives to impeach and remove someone


                                                          34
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 47 of 87



that a city police board in the district apparently had assisted with the election fraud. 2 Asher C.

Hinds,                                                                Ch. 40 § 1123 [hereinafter Hinds].25

Twenty years later, in 1924, the Senate launched an investigation of a Senator who had been

indicted by a grand jury. 6 Cannon Ch. 188 § 399. Seeking to ensure that the congressional

investigation had access to all information relevant to the allegations, the chairman of the

investigating

the grand jury proceedings, the names of the witnesses, and the documentary evidence which had

gone before the grand jury, and subsequently received what he requested. Id. (indicating that




         Again, in 1924, in response to a grand jury report from the Northern District of Illinois

implicating two unnamed Members of the House in a matter involving the payment of money,

                                                                                              Members] and the

                                                   Id. § 402. The Attorney General objected to the

request, but only insofar



and embarrassment and .                                           Id. Accordingly, the Attorney General




25
        Even earlier, in 1811,
Toulmin, . . . made by the grand jury
                                                                               Hinds Ch. 79 § 2488. Also, in 1921
a Senate committee confronted another allegation of election fraud,                                             -

                because the material had been introduced at trial to HJC. 6 Clarence Cannon,
of the House of Representatives Ch. 159 § 74 [hereinafter Cannon]. In these instances, the grand jury information

                                                                                 See In re Report &
Recommendation of June 6, 1972 Grand Jury (In re 1972 Grand Jury Report), 370 F. Supp. 1219, 1230 (D.D.C.
1974) (Sirica, C.J.)                 ] merely codifies existing practice, there is convincing precedent to
demonstrate that common-

                                                        35
           Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 48 of 87



assured

Members for disorderly behavior or to expel such Member, [the House] request[ed] that all the

evidence now in the possession of anyone connected with the Department of Justice . . . be

turned over to [it]                   direct all such evidence, statements, and information obtainable to

be immediately turned over to [the House] or to such committee as may be designated by the

           Id.

          In 1946, Rule 6(e) was enacted to codify current practice and not to create new law. In

re 1972 Grand Jury Report, 370 F. Supp. at 1229. As the Advisory Committee Notes explain,



except                                                 FED. R. CRIM. P.

(1944 adoption) (emphasis added); see also, e.g.,                                , 463 U.S. at 425 (noting that

                                                                             ); Haldeman, 501 F.2d at 716

(MacKinnon, J, concurring in part and dissenting in part) (                                            is a

codification of long-

                                                                             ) (omission in original) (quoting

United States v. Procter & Gamble Co., 356 U.S. 677, 683 (1958))). 26 The practice, albeit fairly

rare, of sharing grand jury information with Congress at the time of Rule 6(e)                                   lends

                                                                                                              , is

correctly construed to include impeachment trials.

          This conclusion is bolstered by the fact that these historical examples share a common

thread: allegations of election fraud and punishment of Members of Congress. In these



26

Criminal Procedure] provide a reliable source of insight into the meaning of a rule, especially when, as here, the rule
                                                                United States v. Vonn, 535 U.S. 55, 64 n.6 (2002).

                                                          36
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 49 of 87



situations, as with cases of impeachment, Congress is acting more in a judicial rather than a

legislative capacity. As the Supreme Court explained in Kilbourn, when the House

                                                                        [s]

                      court   103 U.S. (13 Otto) at 189; see also id.

the Constitution made the judge of the election and qualification of its members. In deciding on

these it has an undoubted right to examine witnesses and inspect papers, subject to the usual

rights of witnesses in such cases; and it may be that a witness would be subject to like

punishment at the hands of the body engaged in trying a contested election, for refusing to

testify, that he would if the case were pending before a court of judicature

Further, the Supreme Court has stated that



                                                             Barry v. United States ex rel.

Cunningham, 279 U.S. 597, 613 (1929) (citing U.S. CONST. art. I, § 5, cl. 1).

       4.      Binding D.C. Circuit Precedent Forecloses Any Conclusion Other Than That
               an Impeachment Trial is a

       The D.C. Circuit has already expressly concluded at least twice        in Haldeman v. Sirica

and McKeever v. Barr                                                                             and

these decisions bind this Court. See also In re Sealed Motion, 880 F.2d at 1380 n.16 (quoting

approvingly a District of Kansas decision noting that Haldeman

jury material to [a                                                     made preliminarily to or in

connection with a judicial proceeding (quoting United States v. Tager, 506 F. Supp. 707, 719 (D.

Kan. 1979)).

       Forty-five years ago, Chief Judge John Joseph Sirica ordered that the Watergate grand

                                                                  be sent to HJC, which was then


                                                37
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 50 of 87



engaged in an impeachment-related investigation of President Richard Nixon. See In re 1972

Grand Jury Report, 370 F. Supp. 1219. In ordering that disclosure, Chief Judge Sirica

confronted the same issue currently pending in this case: Is an impeachment trial a judicial

proceeding              meaning of Rule 6(e)? See id. at 1227. Chief Judge Sirica answered,

emphatically, yes.

most critical moment to the Nation, an impeachment investigation involving the President of the

                Id.                                           ]                       e

withholding of such a report from HJC. Id.

       In Haldeman v. Sirica, the D.C. Circuit, sitting en banc

decision. Two defendants facing charges arising from the same grand jury investigation filed

petitions for writs of prohibition or mandamus, asserting that the release of the grand jury

Watergate Roadmap to HJC would adversely affect their right to a fair trial. Haldeman, 501

F.2d at 714 15. Notably, by contrast to its position in the instant case, DOJ filed a memorandum

before the D.C. Circuit supporting Chief Judge Sirica                release the grand jury report

to HJC. Id. at 714.

        The D.C. Circuit agreed with Chief Judge Sirica, DOJ, and the grand jury, and thus

allowed the disclosure of grand jury materials to HJC to occur. In so doing, the Circuit rejected

the petitioners argument that                                                             such

disclosure of grand jury proceedings as he deems in the public interest is, by the terms of Rule

6(e) of the Federal Rules of Criminal Procedure, limited to circumstances incidental to judicial

proceedings and that impeachment does not fall into that category. Id. at 715. The Circuit

determined that Rule 6(e) presented no obstacle to the disclosure that Chief Judge Sirica had




                                                38
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 51 of 87



general agreement with his handling of these matters, and we feel no necessity to expand his

              Id.

       One judge      Judge MacKinnon          wrote separately in Haldeman, agreeing that Rule 6(e)

judicial proceeding exception authorized the disclosure. See id. at 717 (MacKinnon, J.,

concurring in part and dissenting in part). In fact, he

prosecutor represented that this disclosure of the grand jury material to the House Judiciary

Committee and eventually possibly to the House and



                                                                                                     Id.

(quoting FED. R. CRIM. P. 6(e)). For Judge MacKinnon, the problem with Chief Judge Sirica

decision was that it had not gone far enough in disclosing grand jury material to HJC. See id. at

716

limited testimony accompanying the report and index but to the entire grand jury proceedings

under supervisio

       Haldeman has stood the test of time. Earlier this year, in fact, the D.C. Circuit turned

back to Haldeman in McKeever. The primary issue in McKeever was whether courts possess

inherent authority to disclose grand jury materials, and the Circuit answered that question in the

negative. 920 F.3d at 850. The McKeever

conflicted with Haldeman. O                             ing,

exercise of inherent authority, and Haldeman, in turn,

understanding that a district court retains discretion to release grand jury materials outside the

Rule 6(e) exceptions. Id. at 855 (Srinivasan, J., dissenting). 27 In response, the McKeever


27
       DOJ relies on a footnote from a prior decision of this Court, see DOJ Resp. at 14 15 (quoting In re
                                                                                                             , 308 F.

                                                       39
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 52 of 87



majorit                                       in Haldeman             soning, but the majority opted to



                                                 McKeever holding. Id. at 847 n.3 (majority opinion).

Accordingly,                         Haldeman as did Judge MacKinnon in his separate opinion

                                                                                                        Id.

          Together, Haldeman and McKeever

                                  , and these decisions bind this Court. See Save Our Cumberland

Mountains, Inc. v. Hodel, 826 F.2d 43, 54 (D.C. Cir. 1987) (Ginsburg, Ruth B., J., concurring)



by Higher                   vacated in part on r          g on other grounds, 857 F.2d 1516 (D.C. Cir.

1988) (en banc). These decisions alone require ruling in HJC

requirement that an impeachment trial is a judicial proceeding within the meaning of Rule

6(e). Indeed, in addition to Chief Judge Sirica and the Haldeman Court, every other court to

have considered releasing grand jury material to Congress in connection with an impeachment

investigation has authorized such disclosure. See Order, In Re: Grand Jury Investigation of U.S.

Dist. Judge G. Thomas Porteous, Jr., No. 2:09-mc-04346-CVSG (E.D. La. Aug. 6, 2009),

                   sub nom. In Re Grand Jury Proceeding, No. 09-30737 (5th Cir. Nov. 12, 2009);

In re Grand Jury Proceedings of Grand Jury No. 81-1 (Miami), 669 F. Supp. 1072 (S.D. Fla.

1987),                                                s to Grand Jury Materials (Hastings), 833 F.2d

1438 (11th Cir. 1987).28


Supp. 3d at                                                               as precluding application to a
congressional proceeding, but the cited decision read Haldeman,
                                                   Mckeever, 920 F.3d at 853 (Srinivasan, J., dissenting). The
Mckeever panel majority read Haldeman
28
                                                            not include the possibility that a congressional proceeding
                                                    the                                                  -dated

                                                          40
           Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 53 of 87



         DOJ strains to distinguish Haldeman and McKeever with arguments that are simply

unpersuasive. As to Haldeman, DOJ focuses on the procedural posture, claiming




                                                                   urprising that the D.C Circuit was able to



Resp. at 3 (first quoting Bankers Life & Cas. Co. v. Holland, 346 U.S. 379, 383 (1952); then

quoting McKeever, 920 F.3d at 855 (Srinivasan, J., dissenting)); see H g Tr. at 87:24 88:1

              -and-a-half decision talked about the standard of review being the extraordinary writ

                                                           DOJ misreads Haldeman. When discussing

Rule 6(e), the mandamus standard is not mentioned, although this standard comes up repeatedly

in other parts of the opinion. Instead, after explaining that Chief

               whether an impeachment trial is a judicial proceeding, the Haldeman Court

expressed                                                                                                is

 agreement was so strong, in fact, that the Haldeman

[Chief J                   discussion, id.

                              McKeever, 920 F.3d at 854 (Srinivasan, J., dissenting) (describing

Haldeman                                                                 .29 Notably, despite the affirming



Haldeman                                                              from leaving the judicial proceeding exception
unchanged, however,
          Helsinn Healthcare S.A. v. Teva Pharm. USA, Inc., 139 S. Ct. 628, 633 34 (2019), namely: that disclosure
of grand jury material to Congress for an impeachment investigation was already authorized by this exception.
29
          DOJ characterizes the Haldeman                                         Chief
indicating merely that the majority believed any error in Chief
of the deferential standard of review, DOJ Resp. at 21 (internal quotation marks omitted) (quoting Haldeman, 501
F.2d at 715), but appellate courts are not coy about acknowledging when decisions turn on standards of review, see,
e.g., Pallet Cos. v. NLRB
                                                                                         Judgment, Giron v.
McFadden                                                                                                 of review,

                                                         41
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 54 of 87



language in Haldeman, DOJ has gone so far as to say here that Rule 6(e) did not in fact authorize

the disclosure of the                   Watergate Roadmap, which Chief Judge Sirica ordered

disclosed to HJC during the impeachment investigation of President Nixon. See Hearing Tr. at

89:21 90:2.

         DOJ also discounts McKeever analysis of Haldeman as mere dicta, contending that

McKeever

undisputed that the

DOJ Resp. at 2. Again, DOJ is wrong. McKeever                                      Haldeman

                                          Apprendi v. New Jersey, 530 U.S. 466, 488 n.14 (2000)

(quoting id. at 536 (               , J., dissenting)). Haldeman after all, was an en banc decision. If

Haldeman had been decided on inherent authority grounds, the McKeever panel would have had

no choice but to apply that precedent faithfully. The McKeever panel recognized as much;

indeed, this argument was the sole subject of the dissent. See

dissenting colleague cite[s] Haldeman

id. at 853 55 (Srinivasan, J., dissenting). Thus, when the McKeever                                  Haldeman as

did Judge MacKinnon in his separate opinion concurring in part, as fitting within the Rule 6

                                            id. at 847 n.3 (majority opinion), the majority made that

interpretation the binding law in this Circuit.30



                                                               , rather than straightforward approval of the
decision below. The Haldeman Court did the latter.
30
         When queried about reconciling
materials to Congress for use in impeachment inquiries, DOJ responded that

assumes a certain position in a legal proceeding, and succeeds in maintaining that position, he may not thereafter,
                                                                               New Hampshire v. Maine, 532 U.S.
742, 749 (2001) (alteration in original) (internal quotation mark omitted) (quoting Davis v. Wakelee, 156 U.S. 680,
689 (1895)). This rule also applies when a party, including a governmental entity
                                                                                            Id. at 749 (internal
quotation mark omitted), see also id. at 755 56 (applying estoppel to a state government). Here, DOJ has changed

                                                         42
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 55 of 87



         Most troubling

concerns. DOJ policy is that a sitting President cannot be indicted, OLC Op., which policy

prompted the Special Counsel to

                                                                                        . Mueller Report at II-

8. This leaves the House as the only federal body that can act on allegations of presidential

misconduct. Yet, under                                         , the Executive Branch would be empowered

to wall off any evidence of presidential misconduct from the House by placing that evidence

before a grand jury. Rule 6(e) must not be read to impede the House from exercising

Power of Impeachment. U.S. CONST. art. I, § 2, cl. 5; cf. Trump v. Comm. on Oversight and

Reform of U.S. House of Representatives, 380 F. Supp. 3d 76, 95 (D.D.C. 2019) ( It is simply

not fathomable that a Constitution that grants Congress the power to remove a President for

reasons including criminal behavior would deny Congress the power to investigate him for

unlawful conduct                     sub nom. Trump v. Mazars USA, LLP, No. 19-5142, 2019 WL

5089748 (D.C. Cir. 2019).

                                                 *         *        *




                                                                                                            Haldeman so
held. In Haldeman itself, the special prosecutor argued for disclosure of
that this disclosure of the grand jury material to the House Judiciary Committee and eventually possibly to the
House and Senate [was]                             il                                                       Haldeman,
501 F.2d at 717 (MacKinnon, J. concurring in part and dissenting in part) (quoting F ED. R. CRIM. P. 6(e)). Similarly,
when grand jury material was released to HJC during the impeachments of Judges Hastings and Porteous, DOJ
raised no objections. See Hastings, 833 F.2d at 1441            [T]
                                                      Order, In Re: Grand Jury Investigation of U.S. Dist. Judge G.
Thomas Porteous, Jr., No. 2:09-mc-04346-CVSG, at 2
McKeever itself DOJ successfully argued just last year that the D.C. Circuit has treated Haldeman as standing

      see Brief for Appellee at 37, McKeever, 920 F.3d 842 (No. 17-1549), and the D.C. Circuit agreed, see
McKeever, 920 F.3d at
reading of Haldeman and McKeever
estopped is unnecessary.


                                                          43
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 56 of 87



        As the foregoing analysis shows, a Senate impeachment trial is a

within the meaning of Rule 6(e). Quod erat demonstrandum.

        B.                                                                             ily




                                                                                -ordered disclosure

                           Baggot, 463 U.S. at 480. Thus, [i]f the primary purpose of disclosure

is not to assist in preparation or conduct of a judicial proceeding, disclosure under ([E])(i) is not

             Id.                                  -related proceedings to qualify as              ily

to . . . a judicial proceeding and disclosure to be permissible, HJC must be engaged in an

investigation that is                                               impeachment trial. Id. As

                                                          id.

determine whether to recommend articles of impeachment and HJC therefore satisfies this

prerequisite for disclosure.

        1.         Governing Legal Principles Demonstrate That House Proceedings Can be
                              il

        The Supreme Court has addressed the issue of                                            ily

                                Baggot. There, the Court addressed two situations      one that met

t                  il



prepare for or conduct litigation, but to assess the amount of tax liability through administrative

             Id.                            il                  ,                    arguendo that

                                                                                        -executing, in

the sense that it has independent legal force of its own, without requiring prior validation or

                            Id. at 481. By contrast, the Court discussed a second situation where

                                                  44
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 57 of 87



                                                                                   r had clearly

                                                                                          Id. at 483. In

                                                                                     ly held . . . that

the IRS may seek [Rule 6(e)(3)(E)(i)] disc

primary purpose is plainly to use the materials sought to defend the Tax Court litigation, rather

                                                                Id. (citing In re Grand Jury

Proceedings (Miller Brewing Co.), 687 F.2d 1079 (7th Cir. 1982)).

       Between these two situations, a myriad of alternative circumstances is possible. The

Supreme Court abstained, however, in footnote 6, from defining

likelihood of litigation that must exist before an administrative action is preliminary to

            Id. at 482 n.6. In so doing, the Court acknowledged, in practical terms, how

investigations evolve to reach the point of contemplating litigation, stating:

                [a]s a general matter, many an investigation, begun to determine
                whether there has been a violation of law, reaches a tentative
                affirmative conclusion on that question; at that point, the focus of
                the investigation commonly shifts to ascertaining the scope and
                details of the violation and building a case in support of any
                necessary enforcement action.

Id. (emphasis in original). Given these practical realities, the Court declined to

                              litigate must be before its investigation can be characterized as

                                       ,   id. (alteration in original), noting that in the case before

it,                                                                              being to assess[]

                                                           id. at 483.

       The D.C. Circuit similarly has had limited opportunity to consider application of the

           il                                      -Baggot, the D.C. Circuit has made cle




                                                 45
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 58 of 87



                                                                                           In re Sealed Motion,

880 F.2d at 1379 n.15.31 As suggested by Baggot                 ootnote 6, the D.C. Circuit has further

                                                           il

                                                                      In re Grand Jury, 490 F.3d at 986

(holding that grand jury in                                               il



         DOJ actually makes little effort to dispute that if an impeachment trial is a judicial

proceeding, the House

proceeding at least in some circumstances. DOJ Resp. at 26, n.15; see id. at 24 30. DOJ is wise

not to waste much energy on that argument.                                                  n the impeachment

context is to investigate misconduct by the President and ascertain whether that conduct amounts

to an impeachable offense warranting removal from office, the House performs a function

somewhat akin to a grand jury. See In re 1972 Grand Jury Report, 370 F. Supp. at 1230 (stating

that House                                         ); 3 Hinds Ch. 72

function of the House in this matter [referring to 1804 impeachment of Justice Samuel Chase]

                                                            ); id. Ch. 54 § 1729 (explaining in the context



was in the relation of a grand jury, to the nation, and that it was the duty of the House to examine

into the condu                              id. Ch. 79 § 2505 (explaining in 1873 during the




31
          At least two other circuits have reached the same conclusion. See Patton v. C.I.R., 799 F.2d 166, 172 (5th
                 Baggot
directly to some identifiable litigation, pending or antici
                        Baggot, 463 U.S. at 480)); In re Barker                                              Baggot,
the proper inquiry is whether the primary purpose of the disclosure is to assist in the preparation or conduct of


                                                         46
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 59 of 87



                                                               Mazars, 2019 WL 5089748, at *32 (Rao,



                                                              cf.

Procedure § 615a                                                         e of Commons] have been
                                                                                         32




       In re Grand Jury, 490 F.3d at 986, a House impeachment inquiry occurs preliminarily to a

possible Senate impeachment trial.

        2.
                 Impeachment

                                                         il                              because its primary

purpose is to determine whether to recommend articles of impeachment. Before detailing how



                                                                               il               considered

and, due to their critical shortcomings, rejected.

        a.                                          il                               Baggot

                                                                                    Baggot, 463 U.S. at 482

n.6, to draw the line when an investigation becomes                       il

DOJ relies heavily on Baggot                                                                    See DOJ

Resp. at 24 25. In this vein, DOJ construes Baggot as requiring HJC to show that its


32
        The grand jury analogy is not perfect. See 145 Cong. Rec. S1586 (1999) (statement of Sen. Leahy) (noting
                                                               quoting Background and History of Impeachment:
Hearing Before the Subcomm. On the Constitution of the HJC, 105th Cong., XX S. Doc. 106-3 at 228 (statement of
Laurence H. Tribe) (1998)
            Id.
                                                                        Id.
who vote to impeach should also be convinced th[e] President has so abused the public trust and so threatens the
                                   Id.

                                                         47
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 60 of 87



                                                                                                       id. at

                                                                                                 id. Short

of those dual showings of action in the Hou

                                                               id. at 27 (quoting Baggot, 463 U.S. at

483)                                                                 id. at 25

                                                id. at 29 (quoting Baggot, 463 U.S. at 480)).

        The line-drawing suggested by DOJ        requiring dual showings of

to pass articles of impeachment plus a guaranteed Senate impeachment trial              ignores first the



                           and then qualify as preliminaril

         Baggot, 463 U.S. at 482 n.6.

impeachment trial grounded in Baggot. Baggot made clear that the requisite judicial proceeding

need not be subject to initiation by the party seeking disclosure or pending at the time of the

requested grand jury disclosure; the proceeding need only be                          id. at 480, or

            In re Grand Jury, 490 F.3d at 986; see Baggot, 463 U.S. at 482 83 ( We also do not

hold that . . . a private party who anticipates a suit . . . may never obtain ([E])(i) disclosure of

grand jury materials any time the initiative for litigating lies elsewhere. Nor do we hold that

such a party must always await the actual commencement of litigation before obtaining

            ).

impeachment inquiry are rejected.

        DOJ also reasons that          proceedings here                          il

                                              . . . at most amount to an exploratory inquiry where




                                                   48
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 61 of 87



                                                                       . at 24.33 Even if DOJ were correct

that only some congressional committee investigations are                         il

trial, see In re Uranium Grand Jury, 1979 WL 1661, at *7 (determining that Rule 6(e) is not



needs to examine the transcripts is that it might result in its recommendation to the House

                                                                                                                   ,

as detailed infra in Part III.B.2.C.

        b.        No

        Relatedly, Representative

             il

                                          Collins Mem. at 1. DOJ equivocates on this proposed bright

                                    il                            Tr. at 69:10 11, but seems to indicate

that the House must go at least that far, see DOJ Resp. at 28. Like all bright-line rules, this

                                                       being easy to apply. Yet, the reasoning



                            -picked and incomplete, and more significantly, this test has no textual

support in the U.S. Constitution, the governing rules of the House, or Rule 6(e), as interpreted in

binding decisions.




33
                                                                              il
to developments in the possible impeachment of President Trump since the pending application was filed. DOJ, for

Democratic caucus                                                                               Rep. Nancy Pelosi
(D-CA) Continues Resisting Impeachment Inquiry, CNN (June 11, 2019), http://transcripts.cnn.com/TRANSCRI
PTS/1906/11/cnr.04html). That may have been true in June, but not now, after the Speaker herself announced in
                                                                                        Pelosi Remarks
Announcing Impeachment Inquiry (Sept. 24, 2019), https://perma.cc/6EQM-34PT [hereinafter Pelosi Tr.].

                                                       49
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 62 of 87



        Turning first to the arguments that stem from precedent, DOJ and Representative Collins

state                                                                               n were investigated in



at 28; see also Collins Mem. at 9 12 (stating that for presidential impeachments, including the

likely impeachment of President Nixon had he

                                   Even were this statement accurate, which it is not, the manner in

which the House has chosen to conduct impeachment inquiries encompasses more than past

Presidents and no sound legal or constitutional reason has been presented to distinguish the

                                                           President from the exercise of such authority

more generally.34

        Indisputably, the House has initiated impeachment inquiries of federal judges without a

                                                   . See, e.g., H.R. Rep. No. 101-36, at 13 16 (1988)



recommendation of articles of impeachment, with no mention of an authorizing resolution); H.

R. Res. 320, 100th Cong. (as passed by the House Dec. 2, 1987) (authorizing taking of affidavits

and depositions during the impeachment investigation of Judge Hastings, without any formal

House resolution for                                          R. Rep. No. 99-688, at 3 7 (1986)




34
        DOJ and Representative Collins offer only one argument for distinguishing presidential and judicial

                                                                                       Collins Mem. at 10 n.12
(citing 28 U.S.C. § 355(b)); see also      Tr. at 83:21 84:23 (DOJ) (raising similar argument). Yet, during the
investigations of Judge Porteous and Judge Hastings, HJC did not rely on the Judicial Conference to furnish relevant
grand jury material but instead petitioned for and received relevant grand jury material directly from the courts
supervising the grand jury investigations of the judges at issue. See Hastings, 833 F.2d 1438; Order, In Re: Grand
Jury Investigation of U.S. Dist. Judge G. Thomas Porteous, Jr., No. 2:09-mc-04346-CVSG. Moreover, the
impeachment investigation of Justice Douglas, which went forward without a House Resolution, occurred in 1970,
before the Judicial Conduct and Disability Act of 1980 was adopted. See Final Report on Associate Justice William
O. Douglas, Special Subcomm. on H.R. Res. 920 of the House Comm. on the Judiciary, 91st Cong. (1970).

                                                        50
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 63 of 87



recommendation of articles of impeachment, with no mention of an authorizing resolution); 3

Deschler                           case of Justice Douglas, the Committee on the Judiciary authorized

a special subcommittee to investigate the charges, without the adoption by the House of a

resolution specifically authorizing an investigation             . Furthermore, federal judges have been

impeached by the House                                                            an inquiry. See H.R. Res. 87,

101st Cong. (1989) (impeaching Judge Nixon); H.R. Res. 499 100th Cong. (1988) (impeaching

Judge Hastings); H.R. Res. 461, 99th Cong. (1986) (impeaching Judge Claiborne). In the course

of an impeachment proceeding against a federal judge, the House has also obtained grand jury

material to assist in an impeachment inquiry that was                                        specific House

impeachment resolution. See Hastings, 833 F.2d at 1439 (releasing Hastings grand jury

information to HJC).

         Even in cases of presidential impeachment, a House resolution has never, in fact, been

required to begin an impeachment inquiry. In the case of President Johnson, a resolution

                                                                                                              after

                                                         Hinds Ch. 75 § 2400. In the case of President

Nixon, HJC started its investigation well before the House passed a resolution authorizing an

impeachment inquiry. See 3 Deschler

                                                            -



                                                                                             35
                                                                                                  In the case of

President Clinton, the D.C. Circuit authorized the disclosure of grand jury materials to Congress



35
         DOJ and Representative
relevant historical precedent for the purpose of the current inquiry, even though President Nixon left office before he
could be impeached. See H Tr. at 71:13 19 (DOJ); Collins Mem. at 9 10.

                                                          51
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 64 of 87



on July 7, 1998, see HJC App., Ex. Q, Order, In re Madison Guaranty Savings & Loan Assoc.,

Div. No. 94-1 (D.C. Cir. Spec. Div. July 7, 1998) (per curiam), ECF No. 1-18, even though no

impeachment resolution had yet been adopted and was not adopted by the House until four

months later, see H. R. Res. 525, 105th Cong. (1998) (authorizing, on October 8, 1998, HJC to

                                                                                                of
                                                                                                     36
Representatives



r                                                              he more significant flaw with this proposal

is as follows: while this test may address political legitimacy concerns, which are best resolved

in the political arena, no governing law requires this test           not the Constitution, not House Rules,

and not Rule 6(e), and so imposing this test would be an

constitutional authority                                                             under the Rulemaking

Clause, U.S. CONST.                                                                                       under

the Impeachment Clause, id. § 2, cl. 5. T

order, a particular structure on House proceedings. Mazars, 2019 WL 5089748, at *24. In

Mazars, for example, the D.C. Circuit rejected the position that enforcement of a House

Oversight and Reform Committee subpoena of a third-

and his business associates was in

                                                                                                Id. at *24

(internal quotation marks omitted). Citing the                           Rulemaking Clause, the D.C.



36
                                                                                                               -
operative Independent Counsel Act provided independent authorization for disclosure of grand jury material to
Congress. DOJ Resp. at 22 23. Putting aside whether DOJ correctly reads the now-lapsed independent counsel
statute, this contention only confirms that full House impeachment resolutions have not been a necessary predicate
for HJC to commence an impeachment investigation and obtain access to grand jury material to assist in that
investigation.

                                                        52
           Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 65 of 87



Circuit

courts get no vote                                                                  Id.; see also Barker

v. Conroy                                                              making the Rules . . . [is] a power

                                                                   (quoting United States v.

Rostenkowski, 59 F.3d 1291, 1306 07 (D.C. Cir. 1995)). This Court likewise lacks authority to

require the House to pass a resolution tasking a committee with conducting an impeachment

inquiry.

          Representative Collins shifts gears with an alternativ

contending that, even if no House rule prohibits HJC from beginning an impeachment

investigation without a House resolution, the House has not

                and HJC has no powers except those expressly granted to it. Collins Mem. at 6.

Pressing this point,

                                                                             id. at 5, and, further, that

the Speaker of the Hou

                          id. at 13 14. These contentions are, at worst, red herrings and, at best,

incorrect.

          At the outset, the distinction drawn by Representative

                                                                                          not so rigid as

he makes out                                                    . . . compels Congress to abandon its

legislative role at the first scent of potential illegality and confine itself exclusively to the

                             Mazars, 2019 WL 5089748, at *18.37 In any event, the House has



37

questionable relevance to the Rule                         il


                                                   53
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 66 of 87



sufficiently delegated to HJC the authority to conduct an impeachment inquiry in at least two

ways. Jefferso

which [it is] applicable and in which [it is] not inconsistent with the Rules and orders of the

                                                                                                     troduced by



                                                                        § 603.38 Additionally, the full

House has authorized, in Resolution 430, HJC to bring this suit and simultaneously granted HJC

 any and all                                                                             Res. 430, 116th

Cong. (as passed by House June 11, 2019) (emphases added). 39

        As to Representative                                                                    , HJC never

claims that the Speaker possesses the power to authorize an impeachment inquiry solely by



                       . T                                           ighly probative evidence on that

score.40 Even DOJ does not dispute that statements made by the House Speaker may be


38
                                                                                                         d in the
House of Representatives
Representatives of the United States One Hundred Fifteenth Congress at v (2017).
39
        Challenge to a specific committee action on grounds that HJC                as in doubt would be
                                                                                         judicial review of House
rules is inappropriate. Mazars, 2019 WL 5089748, at *24. Here, neither DOJ nor Representative Collins complains
                                                                                                              , 699
F.2d 1166, 1173 (D.C. Cir. 1983). That distinguishes this case from Tobin v. United States, 306 F.2d 270 (D.C. Cir.
1962), which Representative Collins heavily relies on;
                                 Id. at 275; see also Mazars, 2019 WL 5089748, at *24 (similarly distinguishing
Tobin).
40
                                                               Representative
                                il
the Speaker        be handled by three ot
allegations in the Mueller Report. Collins Mem. at 14 (quoting Rachael Blade and Mike DeBonis, Democrats Count
on Schiff to Deliver Focused Impeachment Inquiry of Trump, WASH. POST (Sept. 29, 2019), https://www.washington
post.com/politics/pelosi-turns-to-schiff-to-lead-house-democrats-impeachment-inquiry-of-trump/2019/09/
28/ed6c4608-e149-11e9-8dc8-498eabc129a0_story.html). This argument is misguided, first, because Speaker
Pelosi                      [c]               including HJC
                                                                                                the current focus on
                                                                                                     il

                                                        54
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 67 of 87



                                                                          , as DOJ too has relied on the

                                                                                       il

See DOJ Resp. at 3, 26 27.

        c.       The Record of House and HJC Impeachment Activities Here Meets the
                            il

                                                                                                     meeting

                 il

whether HJC has satisfied the actual inquiry: Baggot

the purpose of HJC                       and the requested disclosure

                                                        . at 3, and the record evidence supports that

claim. Determining whether to recommend articles of impeachment may not have been the

                                               initially, but that is of no moment



course of an investigation, and its preferred path forward may shift as members educate

themselves on the                                              Mazars, 2019 WL 5089748, at *13. While



                                     id. at *18, and that is precisely what occurred here, as a review of

the record evidence in chronological order demonstrates.

        The beginnings of HJC                                                                       a resolution

                                                   was introduced, see H.R. Res. 13, 116th Cong.

(2019), and, in keeping with standard practice, then referred to HJC for consideration, 165 Cong.

Rec. H201, H211 (daily ed. Jan. 3, 2019) (referring H.R. Res. 13 to HJC). This resolution



                                              il                 the Ukrainian developments simply underscore that
the investigations currently proceeding in the House may lead to a Senate impeachment trial.

                                                       55
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 68 of 87



remains under review before HJC. See All Actions H.Res.13           116th Congress (2019-2020),

https://www.congress.gov/bill/116th-congress/house-resolution/13/all-actions.

         HJC turned to the subject of impeachment in earnest after the release of the Mueller

Report. On June 6, 2019, HJC issued a report that accompanied a resolution recommending that

AG Barr be held in contempt of Congress for failing to comply with a subpoena for production

of the unredacted Mueller Report and underlying materials. See H.R. Rep. No. 116-105 (2019)




                                                          n taking any further steps under

                                                         approve articles of impeachment with

                           Id. at 13.

         Significantly, on June 11, 2019, the full House voted to ensure HJC possessed the

authority needed to continue this investigation. The House approved, by a vote of 229 to 191, a

resolution allowing

Report    i.e., to bring the instant action. H.R. Res. 430, 116th Cong. (2019). House Resolution

430 expressly authorized HJC

                       exception, id. (omission in original) (quoting FED. R. CRIM. P.

6(e)(3)(E)(i)), and, as noted above, granted HJC, in c                                       any and

all necessary authority under Article I of the Constitution id. (emphases added).



expressed in a July 11, 2019 memorandum issued by HJC Chairman Nadler explaining that HJC

is determin[ing] whether the Committee should recommend articles of impeachment against the



                                                 56
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 69 of 87



                                                                      HJC App., Ex. A, Jerrold

Nadler, Chairman, H. Comm. on the Judiciary,



3 (July 11, 2019), ECF No. 1-2. At a hearing held the next day, Chairman Nadler further stated



                                                                e under consideration as part of the

                              HJC App., Ex. T, Lessons from the Mueller Report, Part III:



Comm. on the Judiciary at 4 (July 12, 2019), ECF No. 1-21 (capitalization altered). On

September 12, 2019, HJC adopted a resolution confirming that the purpose of its investigation is



           DOJ Resp., Ex. 11, Comm. on the Judiciary, Resolution for Investigative Procedures at

4 (Sept. 12, 2019), ECF No. 20-11.

       Finally, on September 24, 2019, House Speaker Nancy Pelosi announced that the full



                                                                                        Committees

and litigating in the courts so the House can gather all of the relevant facts and consider whether

to exercise its full Article I powers, including a constitutional power of the utmost gravity,

                                        Id.

C               including HJC

impeachment inqu                        Id.

       T                                 sufficiently demonstrate that the primary purpose of the

investigation for which the grand jury disclosure is sought is to determine whether to recommend



                                                 57
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 70 of 87



articles of impeachment against President Trump. Cf. Mazars, 2019 WL 5089748, at *10 11

(looking to statements a committee chairman made in a memorandum to his colleagues to assess

the purpose of a congressional investigation); see                    § 603 at 319 (stating that

 i]n the House various




                                                                                       ); 3

Deschler Ch. 14 § 5 ( In the majority of cases, impeachment proceedings in the House have been

initiated either by introducing resolutions of impeachment by placing them in the hopper, or by

offering charges on the floor of the House under a question of constitutional privilege. Where

such resolutions have directly impeached federal civil officers, they have been conferred by the

Speaker to the Committee on the Judiciary, which has jurisdiction over federal judges and

                             ); Charles W. Johnson et al., House Practice: A Guide to the Rules,

Precedents, and Practice of the House, Ch. 27 § 6, at 602 (2017) (confirming same).

       Formulating a firm line on when, in the impeachment context, activities within the House

                    il

be drawn here, since this case is clear. Collectively, the record shows an evolving and deliberate

investigation by HJC that has become focused on determining whether to impeach the President

                                    il

       3.      Requiring More Than the Current Showing by HJC, as DOJ Demands,
               Would Improperly Intrude on Article I Powers Granted to House of
               Representatives

       DOJ urges this Court to second-guess a co-equal branch of government and find that the

steps taken by the House fall short of showing a primary purpose of undertaking an impeachment

inquiry that woul                        il
                                                58
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 71 of 87



DOJ again                                                                                              under the

Rulemaking and Impeachment Clauses. These Article I grants of exclusive authority require a



investigation with the primary purpose of assessing whether to adopt articles of impeachment.

See Vander Jagt, 699 F.2d at 1173 (concluding that the

                                                                                         ; Mazars, 2019 WL

5089748, at *24 ( [U]nless and until Congress adopts a rule that offends the Constitution, the

courts get no vote in how each chamber chooses to run its internal affairs. ); Nixon v. United

States, 506 U.S. 224, 238 (1993) (concluding that judicial review of Senate impeachment trial

procedures would be inconsistent with the text and structure of the Constitution).

         At the same time, HJC has argued that complete and absolute deference is due to the

House and HJC not only in structuring but also in articulating the purpose of the current inquiry.

Hearing Tr. at 25:23 26:4; see also HJC App. at 30 31.                                                , at least as



interpreting it, grant this Court authority, and indeed a responsibility, to verify that HJC seeks

disclosure of the grand jury material for use in an inquiry whose core aim is assessing possible




ability to write its own rules or to exercise its power of impeachment. See Morgan v. United

States, 801 F.2d 445, 449 (D.C. Cir. 1986) (Scalia, J.) (noting that no absolute prohibition of

                                               .41


41
         Although neither the Supreme Court nor the D.C. Circuit has considered the justiciability of, or the degree
                                                                                U.S. CONST., Art. I, § 2, cl. 5,
verifying that the factual record s
review of any actions by the House taken pursuant to the impeachment power.

                                                         59
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 72 of 87



       Additionally,                                   e of grand jury information to a House

impeachment inquiry is permitted under Rule 6(e), see DOJ Resp. at 13 19, would completely

bar access to relevant grand jury materials. Such a blanket bar would have concrete

                                           ess to investigative materials and thereby



The House, through the committees tasked with conducting an impeachment investigation, must

develop a factual record supporting at least a good-faith basis for believing that the President has



before voting in favor of articles of impeachment targeting such conduct. Cf. Kaley v. United

States, 571 U.S. 320, 328 (2014) (noting that to issue an indictment, a grand jury must find

                                                                                           Justice

Manual § 9-27.220 (explaining that before commencing or recommending federal prosecution



federal offense, and that the admissible evidence will probably be sufficient to obtain and sustain

                                                                          y] that to the best of the




FED. R. CIV. P. 11(b).

       Blocking access to evidence collected by a grand jury relevant to an impeachment

inquiry, as DOJ urges,

responsibility with due diligence. On the other hand, interpreting Rule 6(e) in a manner

compatible with this constitutional responsibility avoids this conundrum, and ensures HJC has




                                                 60
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 73 of 87



access to the pertinent information before making an impeachment recommendation to the full

House.

         4.                                    are Unpersuasive



current Congress has already voted overwhelmingly against

(emphasis added), because House Resolution 498, which called for an impeachment inquiry

                                                      Res. 498, 116th Cong. (2019), was

              -              p. at 25. Yet, the fact that House Resolution 498 was tabled, see All

Actions, H.Res.498     116th Congress (2019-2020), https://www.congress.gov/bill/116th-

congress/house-resolution/498/all-actions?actionsSearchResultViewType=compact, has little

relevance here since that resolution has nothing to do with the concerns of the current

impeachment inquiry, which is focused on the               possible criminal conduct described in

the Mueller Report and in connection with Ukraine.




Constitutional amendments, and a Congressional referral to the Department of Justice for

prosecution or civi

recommend articles of impeachment may not always have been           and still may not be   the only

                                                                                                as

                                                            like any research     is that it takes the

                                                                           Mazars, 2019 WL

5089748, at *21 (alteration in original) (quoting Eastland v. U.S.                      , 421 U.S.

491, 509 (1975)). Here, HJC began, appropriately, with a broad inquiry, but focused on

impeachment as the investigation progressed. This new focus does not necessitate that HJC
                                                61
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 74 of 87



forgo its other aims. See Mazars, 2019 WL 5089748, at *18.



resignation, but also to significant legislative reforms. See, e.g., Tax Analysts v. IRS, 117 F.3d

607, 611 (D.C. Cir. 1997) (Internal Revenue Code provision restricting public release of

individual tax returns); United States v. Rose, 28 F.3d 181, 183 (D.C. Cir. 1994) (Ethics in

Government Act of 1978).

       Finally, DOJ cautions that if introduction of articles of impeachment by a single Member

                                                                         il

                                                                  Tr. at 70:6; see also DOJ Resp.

at 28. That hypothetical situation is far removed from this case, where HJC is months into its

investigation and both the Speaker of the House and HJC have confirmed that the current

                                                                          f impeachment against



congressional committee seeking to obtain grand jury information based solely on a single

M                                                 nt would have an uphill battle demonstrating a



                                          *       *      *

       In sum, HJC has presented sufficient evidence that its investigation has the primary

purpose of determining whether to recommend articles impeachment and thus has satisfied Rule



       C.

       Finally,                     dependent prerequisite[] to ([E])(i) disclosure, HJC needs to

                                                                              , Baggot, 463 U.S. at



                                                 62
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 75 of 87



480; In re Sealed Case, 801 F.2d 1379, 1381 (D.C. Cir. 1986). As stated earlier, those materials

                                                                                             eport that were

                                               App. at 25. Second, HJC wants the material underlying

those redactions

Report. Id.                                                 ny underlying grand jury testimony and any

grand jury                                                                                    several topics as well

as to actions taken by former White House counsel Donald F. McGahn II during his service to

first-candidate and then-President Trump. Id.42

                                                                                         the requested materials are

                                                                                          the need for disclosure is

greater than the need for continued secrecy; and (3) the request is structured to cover only

                          In re Sealed Case, 801 F.2d at 1381 (internal quotation marks omitted); see

also Baggot, 463 U.S. at 480 n.4 (citing Douglas Oil, 441 U.S. at 222). The balancing aspect of



                                                                                     Douglas Oil, 441 U.S. at

223.



                                       Douglas Oil, 441 U.S. at 228; see also In re Sealed Case, 801




42
         To repeat, the topics in the third category of requested grand jury materials

or indirect links or contacts between individuals associated with his Presidential campaign and Russia, including
with resp
any members of his administration, his campaign, his personal associates, or anyone associated with his


                                                                                                         7:6.

                                                          63
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 76 of 87



determin                                                     Douglas Oil, 441 U.S. at 228, extends

                                                                                          FED. R.

CRIM. P. 6(e)(3)(E); see also Douglas Oil, 441 U.S. at 223 (acknowledging the possibility of

                              the release of the material). HJC has proposed that the Court use this

                                                                                              of the

requested grand jury information an

category three. HJC Reply at 25; see also Hr g Tr. at 35:1 35:11.

       Adopting that proposal, to which DOJ has not objected, the Court finds that HJC has

                                                       al in the first and second categories. DOJ

must promptly produce to HJC the grand jury material redacted from and cited in the Mueller

Report. HJC may file further requests articulat                                        grand jury

material in category three.

       1.      Disclosure is Necessary to Avoid Possible Injustice

       HJC asserts that it needs the material to conduct a fair impeachment investigation based

on all relevant facts. See HJC App. at 34. In authorizing disclosure of grand jury material for

use in impea

                                                                                        Hastings,

833 F.2d at 1442; Order, In Re: Grand Jury Investigation of U.S. Dist. Judge G. Thomas

Porteous, Jr., No. 2:09-mc-04346-CVSG, at 3; In re 1972 Grand Jury Report, 370 F. Supp. at

                                                                           Chief Judge Sirica, in

                                                               ]t would be difficult to conceive of a




                                                  64
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 77 of 87



more compelling need than that of this country for an unswervingly fair inquiry based on all the

                             In re 1972 Grand Jury Report, 370 F. Supp. at 1230.43

         Impeachment based on anything less than all relevant evidence would compromise the

                                   See Hastings, 833 F.2d



Further, as already discussed, denying HJC evidence relevant to an impeachment inquiry could

pose constitutional problems. See supra Parts III.B.3; see also Hastings, 833 F.2d at 1445

(concluding that denying the House the full record available, including the grand jury material,

for use in impeachment

principles may, on their own, justify disclosure. See Hastings, 833 F.2d at 1442; Order, In Re:

Grand Jury Investigation of U.S. Dist. Judge G. Thomas Porteous, Jr., No. 2:09-mc-04346-

CVSG, at 3; In re 1972 Grand Jury Report

investigation and of the                                                      grand jury materials referenced

and cited in the Report especially particularized and compelling.

         First, s                                                are of particular interest to HJC, including



polling data with a Russian business associate, and the Seychelles meeting, as well as



July 2016 of stolen emails from democratic political organizations and the Clinton Campaign.



43



App., Ex. P, Mem. for the U.S. on behalf of the Grand Jury, In re 1972 Grand Jury Report, 370 F. Supp. 1219 (Mar.
5, 1974), ECF No. 1-17. DOJ now attempts to distinguish In re 1972 Grand Jury Report on the ground that the
grand jury itself initiated the request to disclose the Watergate Roadmap to Congress, DOJ Resp. at 35, but Rule 6(e)
does not give different treatment to disclosures by grand jurors, see FED. R. CRIM. P. 6(e)(2)(B)(i), and so,

analysis, see In re 1972 Grand Jury Report, 370 F. Supp. at 1229 31.

                                                         65
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 78 of 87



See HJC App. at 35 36. Rule 6(e) material was redacted from the descriptions of each of these

events in the Mueller Report and access to this redacted information is necessary to complete the

full story for HJC. In some instances, without access to the redacted material, HJC cannot

understand what the Special Counsel already found about key events. For example, what

appears to be a citation to grand jury material supports the investigative finding that then-

candidate Trump asked Manafort for continued updates about WikiL

hacked documents. See Mueller Report at II-18 n.27.

        Second, numerous individuals have already testified before or given interviews with HJC

or other House committees about the events noted above that are central to the impeachment

inquiry and also described in the Mueller Report. 44 These witnesses include Donald Trump, Jr.,

Carter Page, Erik Prince, Steve Bannon, and Corey Lewandowski. 45 Of concern is that another

witness who spoke to both the Special Counsel and to Congress, Michael Cohen, has already

been convicted of making false statements to Congress, Mueller Report at I-195 96, and two

other individuals have been convicted of making false statements to the FBI in connection with

                                          see id. at I-192 (Papadopoulos); id. at I-194 (Flynn). The

record thus suggests that the grand jury material referenced or cited in the Mueller Report may

be helpful in shedding light on inconsistencies or even falsities in the testimony of witnesses

called in the Ho                                    See HJC App. at 37


44

                                   ols for handling the grand jury information, discussed infra, state that the
information will be shared with Members of HPSCI. See HJC App., Ex. X, Jerrold Nadler, Chairman, HJC, [HJC]
                                                                               11, ECF No. 1-25. With HJC, HPSCI
is one of the six committees conducting the impeachment inquiry. See Pelosi Tr.
45
          See DOJ Resp. at 34 & n.23 (noting testimony by Trump Jr., Page, Bannon, and Prince and citing Minority
Views, HPSCI Report, https://intelligence.house.gov/uploadedfiles/20180411_-_final_-
_hpsci_minority_views_on_majority_report.pdf); Thursday: House Judiciary to Consider Procedures Regarding
Whether to Recommend Impeachment, COMM. ON THE JUDICIARY (Sept. 9, 2019),
https://judiciary.house.gov/news/press-releases/thursday-house-judiciary-consider-procedures-regarding-whether-
recommend (Lewandowski).

                                                       66
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 79 of 87




               see also                   41:17 (HJC) (confirming that the grand jury material would

be used to impeach or corroborate witnesses).46 Disclosure is thus necessary here to prevent

witnesses from misleading the House during its investigative factfinding. See supra Part III.B.3

                                 inding role). As DOJ acknowledges, disclosure of grand jury

                                                                          is a paradigmatic showing of

                            DOJ Resp. at 18 19 (recognizing

proceedings                                                                  Douglas Oil); Douglas Oil,

441 U.S. at 222 n.12

                                                                              esh his recollection, to test

                                 (quoting Procter & Gamble Co., 356 U.S. at 683)).

        Third, HJC needs the requested material not only to investigate fully but also to reach a

final determination about conduct by the President described in the Mueller Report. See HJC



          47
                Given that the Special Counsel

                                                                                  Mueller Report at II-8,

                                                                                                           ,

id. at II-1; see also id.                                                                        committed a

                                             ,                     can hold the President accountable for

the conduct described,

responsibility without the grand jury material referenced and cited in the Mueller Report. Put


46
                                                                                          see HJC App. at 37,
but DOJ has now confirmed that McGahn did not testify before the grand jury, see Revised ADAG Decl. ¶ 4.
47

                                                                        at 30:25 32:22.

                                                      67
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 80 of 87



another way, HJC requires the grand jury material to evaluate the bases for the conclusions

reached by the Special Counsel.

       Critically, for example, the Mueller

Pres

                                                   Mueller Report at II-2. The grand jury material

relied on in Volume II is indispensable to interpreting the Special Counsel                    this



obstruction of justice. The same is true of the material redacted from Appendix C, which details

                                         ts to interview the President directly, the Special



information redacted for grand jury secrecy. See                              -1 C-2.

       Complete information about the evidence the Special Counsel gathered, from whom, and

in what setting is indispensable to HJC. The recent revelation that two individuals who figured

prominently in events examined in the Mueller Report      Don McGahn and Donald Trump, Jr.

were not compelled to testify before the grand jury illustrates this point. See Revised ADAG

Decl. ¶ 4. The choice not to compel their testimony may indicate, for example, that the Special

Counsel intended to leave aggressive investigation of certain potential criminal conduct, such as

obstruction of justice by the President, to Congress. T

investigation of those same issues. The grand jury material redacted from and cited in the Report

may provide other significant insights into the Special Counsel

                                                                                           should

be questioned and about investigatory routes left unpursued by the Special Counsel that should

be pursued by HJC prior to a final determination about impeachment.



                                                68
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 81 of 87



       Similarly, disclosure is necessary to assist HJC in filling, or assessing the need to fill,

                                                                              See supra Part I.A.

The Report detailed or alluded to investigative choices by the Special Counsel about immunity,

about privilege, about pursuit of hard-to-get evidence, and other matters. As described earlier,

these choices had an impact on the quantity and quality of evidence gathered about events of



                             , and potential tampering                                    o Congress.

See supra Part I.A. The Special Counsel helpfully documented those impacts, identifying critical

factual disputes his investigation left unresolved and pointing to potential criminal violations that

went uncharged due at least in part to gaps in evidence. See supra Part I.A. HJC thus needs the

grand jury material redacted from and cited in the Report to pursue evidence that the Special

Counsel did not gather and to resolve questions     including the ultimate question whether the

President committed an impeachable offense       that the Special Counsel simply left unanswered.

       In a last gasp effort to deny HJC access to the requested grand jury information, DOJ

                                                                             , such as the public

version of the Mueller Report, the other categories of material redacted from the Mueller Report,

congressional testimony, and FBI Form 302 interview reports            -       , can supply the

requisite information. See DOJ Resp. at 31 34. As the preceding discussion makes abundantly



investigations backwards: the overlap between these investigations enhances, rather than detracts

                          particularized need. Cf. In re Grand Jury Proceedings GJ-76-4 &

GJ-75-3




                                                  69
        Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 82 of 87




ot

       Furthermore, the sources DOJ identifies cannot substitute for the requested grand jury

materials. To insure most effectively against being misled, HJC must have access to all essential

pieces of testimony by witnesses, including testimony given under oath to the grand jury.

Additionally, for purposes of assessing and following up on the Mueller

the full Report is needed: the grand jury material may offer unique insights, insights not

contained in the rest of the Report, congressional testimony, or FBI-302 reports.

       Finally,

                                                                     namely, waiting for DOJ to

fulfill its promised production of FBI interview reports and using congressional subpoenas. DOJ

Resp. at 32 33 (citing In re Grand Jury 89-4-72, 932 F.2d 481, 488 (6th Cir. 1991)). In

particular, DOJ cites an agreement reached with HJC this summer for DOJ to provide to HJC the

thirty-three FBI-302 reports cited in Volume II of the Report, contending that this agreement

                                                     See DOJ Resp. at 32. These arguments smack

of farce. The reality is that DOJ and the White House have been openly stonewalling the

                                                                   , and the White House has

flatly stated that the Administration will not cooperate with congressional requests for

information. See Letter from Pat A. Cipollone, Counsel to the President, to Representative

Nancy Pelosi, Speaker of the House, et al. (Oct. 8, 2019) at 2.

       Regarding                        FBI-

302s have so far been produced by                                             HJC Resp. to DOJ




                                                70
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 83 of 87



Second Supp. at 4, ECF No. 41.48

FBI-                    DOJ First Supp. at 3                                               d the . . .



see DOJ Second Supp., Second Decl. of ADAG Bradley Weinsheimer

¶6




President, to Representative Nancy Pelosi, Speaker of the House, et al. (Oct. 8, 2019) at 2. The



                                              Remarks by President Trump Before Marine One

Departure, WHITE HOUSE (Apr. 24, 2019), https://www.whitehouse.gov/briefings-

statements/remarks-president-trump-marine-one-departure-



        Th                     stated policy of non-cooperation with the impeachment inquiry

weighs heavily

potential impeachable conduct by a President is heightened when the Executive Branch willfully

obstructs channels for accessing other relevant evidence.

        2.       The Need for Disclosure Outweighs the Need for Continued Secrecy



once the Special Counsel                                                                          Douglas

Oil, 441 U.S. at 223. Once a grand jury has ended, interests in preventing flight by those who

might be indicted and in protecting sitting jurors and witnesses disappear, or lessen considerably.


48
       DOJ has produced redacted FBI-302s for only seventeen of the thirty-three individuals promised
Supplemental Submission Regarding Accommodation Process                         at 3, ECF No. 37.

                                                      71
           Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 84 of 87



See id.

                                     ; Butterworth v. Smith, 494 U.S. 624, 632 33 (1990)

                                                                                                   In

re 1972 Grand Jury Report, 370 F. Supp. at 1229; 1 Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 106 (4th ed. 2019).

          Once a grand jury has ended, the primary purpose of secrecy is safeguarding future grand

                                                      Douglas Oil, 441 U.S. at 222. Any risk of

damage to this interest is slim here, for two reasons. First, as DOJ itself emphasizes in arguing



                                       see also id. at 31                                  ;

Revised ADAG Decl. ¶ 3. Disclosure o                  information, including excerpts of grand jury

transcripts, to HJC is unlikely to deter potential future grand jury witnesses. Second, disclosure



material is present when disclosure is made to g                                     , Inc., 463

U.S. at 445; Hastings



                                   -adopted Grand Jury Handling Procedures calling for storage

of the material in a secure location and restriction of access to Members of HJC and HPSCI. See

HJC App. at 38 (citing GJ Handling Protocols); see also In re 1972 Grand Jury Report, 370 F.




precautions to insure against unnecessary and inappropriate disclosure of the

discounts these procedures as



                                                 72
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 85 of 87



                                                                                     at the

                        [material]

procedures, In re 1972 Grand Jury Report, 370 F. Supp. at 1230. Such an assumption would be

inappropriate. See supra Part II.B.3 (discussing deference due to Congress in this matter).

        Certainly, a continued interest in protecting                       individuals

investigated but not indicted by the grand jury persists even when a grand jury has ended.

Douglas Oil, 441 U.S. at 219; see also Wright & Miller, supra, § 106. The risk of public

reputational harm to such individuals is slim to none here, however, where disclosure is to HJC

under special handling protocols. Further, any remaining interest in secrecy is diminished by

widespread public knowledge about the details of the Special Counsel

paralleled that of th             , and about the charging and declination decisions outlined in

the Mueller Report. See In re Grand Jury Subpoena, Judith Miller, 438 F.3d 1138, 1140 (D.C.



                                              In re North, 16 F.3d at 1245)).

                                                                                          ce for

investigation or prosecution are the chief reason for continued secrecy. See DOJ Resp. at 36 37

(citing, inter alia                                     C

                           That DOJ has already disclosed to certain Members of the House the

material redacted from the Mueller Report to prevent harm to ongoing matters, see DOJ Resp. at

8; see also                 4:11, undercuts this claim that continued secrecy of the grand jury

material is required to protect any ongoing investigations or cases. HJC has nevertheless made



has expressed willingness to negotiate with DOJ about disclosure of any grand jury information



                                                 73
          Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 86 of 87



                                                                               45:11. The Court expects that

any such negotiations between the parties would be limited to the six redactions for grand jury

information in Volume I of the Report that DOJ has already identified as presenting potential

harm to ongoing matters. See Second ADAG Decl. ¶ 3.

                                                 *        *        *

         The need for continued secrecy is minimal and thus

compelling need for the

interest in a diligent and thorough investigation into, and in a final determination about,

potentially impeachable conduct by the President described in the Mueller Report. See In re

1972 Grand Jury Report, 370 F. Supp. at 1230; see Illinois v. Abbott & Assocs., Inc., 460 U.S.




         3.       Scope of Disclosure Authorized

         HJC has shown that it needs the grand jury material referenced and cited in the Mueller

Report to avoid a possible injustice in the impeachment inquiry, that this need for disclosure is

                                                                           est is structured to cover only

                          Douglas Oil, 441 U.S. at 222.49 DOJ is ordered to disclose that material to

HJC promptly, by October 30, 2019. HJC may file further requests with the Court articulating

its particularized need for disclosure of any additional material requested in its initial application.

IV.      CONCLUSION

                                                  application is granted. Consequently, DOJ is ordered to

provide promptly, by October 30, 2019, to HJC all portions of the Mueller Report that were


49
        DOJ concedes that the requests for the material referenced or cited in the report are properly structured.
See DOJ Resp. at 37

                                                         74
         Case 1:19-gj-00048-BAH Document 49 Filed 10/28/19 Page 87 of 87



redacted pursuant to Rule 6(e) and any underlying transcripts or exhibits referenced in the

portions of the Mueller Report that were redacted pursuant to Rule 6(e). HJC is permitted to file

further requests articulating its particularized need for additional grand jury information

requested in the initial application.

        An appropriate Order accompanies this Memorandum Opinion.

        Date: October 25, 2019

                                                      __________________________
                                                      BERYL A. HOWELL
                                                      Chief District Judge




                                                 75
